          Case 2:20-bk-11924-BR                          Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                             Desc
                                                         Main Document    Page 1 of 49
 Fill ,n this information to 1dent1fy your case

 United States Banl<l\lptcy Court for the:
 CENTRAL 01ST. OF CALIFORNIA

 case number (tt known):                                        Chapter you are filing under.

                                                                 I!!    Chapter 7
                                                                 O      Chapter 11
                                                                 O      Chapter 12
                                                                                                                       0      Check tt this is an
                                                                 O      Chapter 13                                            amended filing




Official Form 1O1
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17

The bankruptcy forms un you and Debtor 1 to refer to a debtor filing alone. A man1ed couple may file a bankruptcy case
together-called a joint ease-and in joint eases. these forms use you to ask for Information from both debtOf'S. For ex.ample, If
a form asks, ··oo you own a car," the answer would be yes if either debtor owns a ear. 'Mien information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In Joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 In all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both an, equally responsible for supply Ing
correct intom,atlon. tf more space is needed, attach a separate sheet to this form. On the top of any addition.al pages, write
your name and case number (if known)-. Answer every question.



■#•-1           Identify Yourself
                                         About Debtor 1:                                          About Debto< 2 (Spouse Only In a Joint Gase):

1.    Your full name
      Write the n ame that Is on your        Cesar
      govemment-$Sued picture                FntName                                              Fl'Si Name
      identification (for exa~le,
      your driver's license or                                                                    Middle Name
                                             Middle Name
      passport).
                                             Garcia
                                             l utN:eme                                            Last Name
      Bring your picture
      identification to your meeting
      with the trustee.                      $ufflX (Sr., Jr.• H. 110                             Suffix (Sr., Jr., 11.111)


2.    All other names you
      have used in the last 8                FhlName                                              FntName
      years
                                             Middle Name                                          t.fiddle Netme
      Include your married or
      maiden names.                          t.a,tName                                            t.a,tN"""'



 3.   Only the last 4 digits of              xxx - xx -           _o_ _ s_ _2_            _ s_    XXX -        XX -
      your Soci.ll Security
      number or federal                      OR                                                   OR
      Individual Taxpayer
                                                                                                  9xx - xx- _ _ _ _                        __ _ _
      ldenttfication number                  9xx-xx-
      (IT IN)




                                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
 Official Form 101
              Case 2:20-bk-11924-BR               Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                         Desc
                                                  Main Document    Page 2 of 49
                                                                                              Case number (if knov.n) _ __ _ __ __ _ __
Debtor 1         Cesar Garcia

                                     AboUt Debtor 1:                                             AboUt Debtor 2 (Spouse Only In a Joint Case):

4.     Arry busl.-s names            la     I have not used any business names or EINs.          O      I have not used any business names or EINs.
       and Employer
       Identification Numbers
                                     Business name                                               Susileu name
       (EIN) you have used In
       the last 8 years
                                     BuM'leuname                                                 euvies.s name
        Include trade names and
        doing business as names                                                                  Business name
                                     eusness name

                                     - -
                                     EIN
                                                     - - -- - --                                 EIN
                                                                                                                 - -- - -- -
                                     EIN
                                                     - -- - -- -                                 --
                                                                                                 EIN
                                                                                                 tf Debtor 2 lives at a different address:
5.      v..1lere you llw

                                     1623 W 213th Street
                                     Numb«        Slreet                                          Number     Street

                                     Torrance CA-90501




                                     Cly                            State     ZIP Code            c;y
                                     Los Angeles
                                     County                                                       County

                                     If your mailing address is different from                    If Debtor 2's mailing address Is different
                                     the one above, fill it in here. Note that the                from yours, fill it In here. Note that the court
                                     court 'MIi send any notices to you at this                   will send any notices to you at this mailing
                                      mailing address.                                            address.



                                      Nl.fflber   Street                                          Nt.mber    Street


                                      P.O. Box                                                    P.O. Box


                                                                     State    ZJP Code            Cly                         State    ZIP Code
                                      Cly


 6.      Mr, you are choosing         Check one:                                                  Checkone:
         this district to file for                                                                □ Over the last 180 days before filing this
         bankruptcy
                                      la     Over the last 180 days before filing this
                                             petition. I have lived in this district longer         petition, I have liv&d in this district longer
                                             than in any other district.                            than in any other district.

                                      □      I have another reason. Explain.                      O      I have another reason. Explain ,
                                             (See 28 u.s.c. § 1408.)                                     (See 28 U.S.C. § 1408.)


      :,er,        Tell the Court About Your Bankruptcy Case

                                     Checf< one: (For a brief description of each. see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
 7.      The chapter of the
         Bankruptcy Code you         for Bankruptcy (Fann 2010)). Also, go to the top of page 1 and cheek the appropriate box.
         are choosing to file
                                            Chapter 7
         under                       la
                                            Chapter 11
                                     □
                                            Chapter 12
                                     □
                                            Chapter 13
                                     □

                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 2
     Official Form 101
           Case 2:20-bk-11924-BR               Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                     Desc
                                               Main Document    Page 3 of 49
                                                                                     Casa number (~ known) _ _ _ __ _ __ __ _
Debtor 1     Cesar Garcia

8.   How you w ill pay the fee   611   I w ill pay the entire fee when I file my petition. Please ched< with the der1<'s office in your local
                                       court for more details about how you may pay. Typically, tt you are paying the lee yourself, you may
                                       pay with cash, casher's check, or money order. tt your attorney is submitting your payment on your
                                       behatt, your attorney may pay with a cred~ card or ehed< with a pre-printed address.

                                 O     I need to pay the fee in installments. II you choose this OPtion, sign and attach the Application for
                                       ln<f,viduals to Pay The Filing Fee in Installments (Official Form 103A) .

                                 O     I request that my fee be waived (You may request this option only ttyou are filing for Chapter 7.
                                       By law, a judge may. but is not required to, waive your fee, and may do so only if your income is less
                                       than 150% of the official poverty line tl\at applies to your family size and you are unable to pay the
                                       lee in installments). If you choose this OPtion, you must fill out the Application to Have the Chapter 7
                                       Filing Fee Waived (Official Form 1038) and file~ with your pet~ion.



9.   Have you filed for          611   No
     bankruptcy within the
     last 8 years?               □     Yes.
                                                                                                                   Case number
                                 District
                                            -----------                                   When
                                                                                                 MM / OO I YYVY
                                 District _ _ __ _ __ _ __ __ _ __ When                                            Case number
                                                                                                 MM I OO / YYYY
                                 Oistrid _ _ _ __ _ __ __ _ __ _ When                                              Case number
                                                                                                 MM / OOJYYYY

1O. Are any bankruptcy           611   No
    ca5e:S pending or being
    flied by a spouse who is     O     Yes.
    not filing this case wl1h    Debtor _ _ _ __ _ __ __ _ __ _ __ __                                  Relationship to you _ _ _ __ _ __
    you, or by a business
    partner, or by an            Distrid _ __ _ __ _ __ _ __ _ __ When---,--- ~ Case number,
                                                                     MM / OD I YYVY if known - - -- - -
     ilffiliate?

                                  Debtor _ _ _ __ _ __ _ __ _ __ _ __ _ Relationship to you _ __ _ __ __

                                  Oistrid _ _ _ __ _ __ _ __ _ __ _ When _ __ _ _ Case number, _ _ __ __
                                                                                                 MM   'DO' yyyy    tt known

 11. Ooyou rent your              @: No.     Go to line 12.
     residence?                   O     Yes. Has your landlord obtained an eviction judgment against you?

                                                 O   No. Go to line 12.
                                                 O   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                     and file ~ as part of this bankruptcy petition.




                                            Voluntary Petition for Individuals Filing for Bankruptcy                                        page3
 Official Form 101
            Case 2:20-bk-11924-BR                      Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                        Desc
                                                       Main Document    Page 4 of 49
                                                                                              Case number (if knO'Ml) _ _ _ __ __ __ __
Oebto, 1     Cesar Garcia

lijlll           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor           61'.I    No. Go to Part 4.
    of any full• or part•dme            O        Yes. Name and location of business
    business?

    A sole proprietorship is a                         Name of bull'\eS.1, l   an,
    business you operate as an
    individual. and is not a
    separate legal entity such as
    a corporation, partnership, or
     LLC.

     If you have more than one                                                                                                   ZIP Cooe
     sole proprietorship, use a
     separate sheet and attach it                      Checlc the appropriate box to descnbe your business:
     to this petition.
                                                       0     Heatth Care Busine$$ (as defined in 11 U.S.C. § 101(27A))
                                                       O     Single Asset Real Esta1e (as defined in 11 U.S.C . § 101(518 ))
                                                       O     Stod<broker (as defined in 11 U.S.C. § 101 (53A))
                                                       O     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       O     None of the above


13. Are you filing under                ff you are 6/ing under Chap/or 11, the COUit must know whether you are a small business debtor so that H
                                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Chapter 11 of the
    Bankruptcy Code and                 most recent balance sheet, statement of operations., cash-flow statement. and federal income tax retum
    are you a !itnBII business          or tt any of these documents do not exist follow the procedure in 11 U.S.C. § 1116(1)(6).
    debtor?
                                         61'.I   No.    I am not filing under Chapter 11.

                                         O       No.    I em filing under Chapter 11 , but I am NOT a small business debtor according to the defmition in
     For a definition of small                          the Bankruptcy Code.
     buslnes.s debtor, see
     11 U.S.C. § 101(510 ).              O       Yes. I am ming under Chapter 11 and I am a small business debtor according to the definition in the
                                                        Bankruptcy Code.


■,,         ..   Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 14. Do you own or have any              61'.I    No
     property that poses or is           O        Yes. What is the hazard?
     alleged to pose a threat of
     Imminent and Identifiable
     hazard to public health or
     safety? Or do you own
                                                        If immediate attention is needed, why is tt needed?
     any property that -
     immediate attention?




                                                                                            -
      For example. do you own
      perishable goods. or                              Where is the property? _ _ _ _ __ __ _ _ __ __ _ __ _ _ _ __ __
      liveslocl< that must be fed. or
      a building that needs urgent
      repairs?


                                                                                     Ci;y                                      Sta1e        ZIP COde




                                                   Voluntary Petition for Individuals FIiing for Bankruptcy                                            page 4
 Official Fo,m 101
           Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                       Desc
                                                   Main Document    Page 5 of 49
                                                                                           Case number (if known) _ __ _ __ __ _ __
Debtor 1      Cesar Garcia




'''
               Explain Your Efforts to Receive a Briefing About Credit Counseling
                             About Debtor 1:                                               About Debt0< 2 (Spouse Only In a Joint Case):
15. Tell the court
    whether you              Yoo must ch6ck one:                                           You must cl,ec/< one:
    have received a          liZP n>eoived a bfieflng fr0<n an approved credtt             □ I received a briefing fr0<n an approved credit
    briefing about              counseling agency within lho 180 dayo before I               counseling agency w ithin the 180 days before I
    credit                      filed this bankruptcy petition, and I received a             flied this ban kruptcy petition, and I received a
    counseling.                 certificate of completion.                                   certificate of completion.
                                Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment
    The law requires            plan, if any, that you developed with the agency.             plan, Hany. that you developed with the agency.
    that you reoeive a
                             O I received a briefing fr0<n an approved cr9dit              O I received a ll<iefing from an approved eredtt
    briefing about cred~                                                                      counseling agency within the 180 days before I
                                counseling agency within the 180 days before I
     counseling before                                                                        flied this bankruptcy petition, but I do not have
                                filed this bankruptcy petition, but I do not have
    you file f0<                                                                              a certificate of c0<nptetlon.
                                a certificate of completion.
    bankruptcy. You
                                Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this ba.nknJptcy petition,
    must truthfully
                                you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
    check one of the
                                plan, if any.                                                 p lan. if any.
    following choices.
    tf you cannot do so,     O I certify that I asked for credit coun&eling                O I certify that I asked for credit counseling
    you are not eligible        services from an approved agency, but was                     urvicn from an ap proved agency, but w as
    to file.                    unable to obtain those services during the 7                  unable to obtain those services during the 7
                                days alter I made my reques~ and exigent                      day& after I made my request, and exigent
     If you file anyway.        circumstances merit a 30--day tempQrary                       circumstances merit a 30-day teml)Of'ary
     the court can              waiver of the requirement.                                    waiver of the requirement
     dismiss your case,
                                To ask for a 30-day temporary waiver of the                   To ask for a 30-day temporary waiver of the
     you will k)se
                                requirement, attach a separate sheet explaining what          requirement, attach a separate sheet explaining W'lat
     whatever filing fee
                                efforts you made to obtain the briefing, why you              efforts you made to obtain the briefing, Yikty you
     you paid, and your
                                were unable to obtain It before you filed for                 were unable to obtain it before you filed for
     creditors can begin
                                bankruptcy, and v.tiat exigent circumstances                  bankruptcy. and vdlat exigent circumstances
     collection activities
                                required you to file this case.                               required you to file this case.
     again.

                                Your ease may be dismissed if the court is                    Your case may be dismissed if the eoun is
                                dissatisfied with your reasons for not receiving a            dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                     briefing before you filed for bankruptcy.

                                 If the court is satisfied with your reasons, you must         tt the court is satisfied with your reasons. you must
                                 still receive a briefing -   in 30 days after you file.       still receive a briefing within 30 days after you file.
                                 You must file a certifie.ate from the approved agency.        You must file a certificate from the approved agency,
                                 along -      a copy of the payment plan you                   along with a copy of the payment plan you
                                 developed, if any. If you do not do so, your case             developed, if any. If you do not do so, your case
                                 may be dismissed.                                             may be dismissed.

                                 My extension of the 30-day deadline is granted only           Any extension of the 30-day deadline is granted only
                                 for cause and is limited to a maximum of 15 days.             for cause and is limited to a maximum of 15 days.

                              O I am not required to receive a briefing about               O I am not required to receive a briefing about
                                 credit counseling because of:                                 credtt counseling because of:

                                 □ Incapacity.      I have a mental illness or a mental        0    Incapacity.    I h ave a mental illness or a mental
                                                    deficiency that makes me                                       deficiency that makes me
                                                    incapable of realizing or making                               incapable of realizing or making
                                                    rational decisions about finances.                             rational decisions about finances.

                                 □ Dlsabiltty.      'kt physical disabiltty causes me          □ Disabiltty.       'kt physical disabiltty causes me
                                                    to be unable to participate in a                               to be unable to participate in a
                                                    briefing in person, by phone. or                               briefing in person, by phone, or
                                                    through the internet. even after I                             through the internet, even after I
                                                    reasonabty tried to do so.                                     reasonably tried to do so.

                                 □ Active duty. I am currently on active milttary              D    Active duty. I am currenUy on active military
                                                    duty in a military combat zone.                              duty in a military combat zone.

                                 If you believe you are not required to receive a              If you believe you are not required to receive a
                                 briefing about credit counseling, you must file a             briefing about creda counseling, you must file a
                                 motion for waiver of aedit counsellng with the court.         motion for waiver of credit counseling with the oourt.


                                               Voluntary Petition for Individuals Filing for Bankruptcy                                            page 5
 Official Form 101
           Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                     Desc
                                                   Main Document    Page 6 of 49
                                                                                         Case number (ff known) _ _ __ _ _ __ __ _
Debtor 1    Cesar Garcia

■ 1•·1        Answer These Questions for Reporting Purposes
16. 'Mlat kind of debts do you      16a.    Ara your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                   as incurred by an individual primarily for a personal, family, or household purpose.·
                                            □      No. Go to ~ne 16b.
                                            611    Yes. Go to line 17.

                                    16b. Are your clebts primarily buslMSS debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                            O      No. Go to line 16c.
                                            O      Yes. Go to line 17.

                                    16c.    State the type of debts you owe that are not consumer or business debts.



17. Are you filing under
                                                   I am not filing under Chapter 7. Go to line 18.
                                    □
     Chapter7?                             No.

                                           Yes.    I am filing under Chapter 7. Do you estimate that after any e,cempt property is exduded and
     Do you estimate that alter     611            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
     any exempt property is
     excluded and
                                                          No
     administrative expenses                       li1I
     are paid that funds w ill be                         Yes
     available for distribution                    □
     to u"""urad creditors?
                                                                                                                  25,001·50,000
18. How many creditors do           li1I   1-49
                                                                         □
                                                                              1,000-5,000
                                                                                                             □    50,001-100,000
    you estimate that you
                                    □
                                           50-99
                                                                         □
                                                                              5,001- 10,000
                                                                                                             □    More than 100,000
    owe?
                                    □
                                           100-199
                                                                         □
                                                                              10,001-25,000
                                                                                                             □
                                           200-999
                                    □
                                                                                                                  $500,000,001-$1 billion
 19, How much do you                ltl    $0-$50,000                    D    $1,000.001-$10 million
                                                                                                             □    $1,000.000.001-$10 billion
     estimate your assets to
                                    □
                                           $50,001-$100,000
                                                                         □
                                                                               $10,000,00I-S50 million
                                                                                                             □    $10,000,000,001•$50 billion
     be worth?
                                     □
                                           $100,001 -$500,000
                                                                         □
                                                                               $50.000,001-$100 mU!ion       D
                                                                                                                  More than $50 billion
                                     □
                                           $500,001-$1 million
                                                                         □
                                                                               $100,000.001 -$500 million
                                                                                                             □
                                                                                                                  $500.000,001-$1 Mion
 20. How much do you                I!!    $0-$50.000
                                                                         □
                                                                               $1,000.001-$10 million
                                                                                                             □    $1 ,000,000,001-$10 billion
     estimate your liabllltles to
                                     □
                                           $50,001-$100,000
                                                                         □
                                                                               $10.000,001-$50 million
                                                                                                             □    $10,000.000,001 -$50 biMion
     be?
                                     □
                                           $100,00H500,000
                                                                         □
                                                                               $50,000,001-$100 million
                                                                                                             □    More than $50 biltion
                                     □
                                           $500,001-$1 million
                                                                         □
                                                                               $100,000,001-$500 million
                                                                                                             □




                                             Voluntary Petition fo, l ndlvlduals Filing for Bankruptcy                                          page 6
 Official Form 101
           Case 2:20-bk-11924-BR           Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                  Desc
                                           Main Document    Page 7 of 49

                                                                                Case number (if known) _ _ _ __ _ __ __ _
Debtor 1     Cesar Garcia


■#11           Sign Below
                            I have examined this petition, and I declare under penalty of pe~ury that the information provided is true
For you
                            and correct.

                            tt I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible. under Chapter 7, 11, 12,
                            or 13 of title 11 , United States Code. I understand the relief available under each chapter, and I choose to
                            proceed under Chapter 7.

                            If no attorney represents me and I did not pay or agree to pay someone ¥810 is not an attorney to help me
                            fill out this document, I have obtained and read the notice required by t 1 U .S.C. § 342(b).

                            I request relief in accordance with the chapter of title 11, United States Code, specified In this petition.

                            I understand making a false statemenl eonceaJing property, or obtaining money or property by fraud in
                            connection with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 years,
                            or both. 18 U.S.C . §§ 152, 1341, 1519. and 3571.


                            X   U::t:::--- -
                                Cesar Garcia. Debtor 1
                                                       ,gf'~      ?::::----             x-   --~- -- -- - --
                                                                                         si9nature of Debtor 2

                                Executedon Z      -20 ;20                                   Exec..ted on
                                                                                                           MM=..,,-=o-=o....,,"'yyyy
                                                                                                                                 = .,...
                                              MM / 00 / YYYY




                                    Voluntary PetiUon for Individuals FIiing for Bankruptcy                                                       page 7
  Official Form 10 1
           Case 2:20-bk-11924-BR               Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                Desc
                                               Main Document    Page 8 of 49
                                                                                     Case number (if known) _ _ _ _ _ _ _ _ __ _
Debtor 1    Cesar Garcia

For your attorney, ~ you are    I, the attorney for the debtor(s) named in this petition, declare that I h av e infonmed the debtor(s) about
repn,,,ented by one             eligibility to proceed under Chapter 7, 11 , 12. or 13 of title 11 , United States Code, and have explained lhe
                                relief av ailable under each chapter f0< v.liich Ille person is erigible. I also certify Iha! I have delivered to
If you are not represented by   lhe debtor(s) lhe notice required by 11 U .S.C. § 342(b) and, in a case in v.liich § 707(b)(4)(0 ) applies,
                                certify that I have no k.nov.iedge after an inquiry that the infonnation in the schedules filed v.tth the petition
an attorney, you do not need
to file this page.              is incorrect


                                x~'y}~                                                                    Date
                                                                                                                     O> \;)._ a\.}ol-°
                                                                                                                     MM / DD / YYYY
                                   Signature of Attorney for Debtor


                                   Madhu Kalra
                                   Printed name
                                    Kalra Law    Finn
                                    Firm Name
                                    23720 Arlington Avenue Ste 5
                                    Number      Street




                                    ..
                                    T.::o"'rr.:•o.:n.:::e•
                                                       =---- - - - - -- - - - --                 ,::C"'A'---- ;;90;,5:c:0;:..1:....,...-   - -- - -- -
                                    City                                                         State        ZJP Code



                                    Contact phone     (310) 325-9012                  Email address madhu.ka1ra@1gmall.com


                                    134312
                                    "Ba==,
                                         n" u~m
                                              e,be,..,..,r_ _ _ _ _ __ _ _ _ _ __ _              CA
                                                                                                 State




                                        Voluntary Petition for lndMdual5 Filing for Bankn,ptey                                                      pages
 Official Form 101
Case 2:20-bk-11924-BR                     Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                        Desc
                                          Main Document    Page 9 of 49


                                STATEMENT OF RELATED CAS ES
                             INFORMATION REQUIRED BY LBR 1015-2
              UNITED STATES BANKRUPTCY COU RT, CENTRAL DISTRICT OF CALIFORNIA

I.   A petition under the Bankruptcy Act of 1898 or the l,lankruptcy Refonn Act of 1978 has previously been filed by or against the
     debtor, his/her spouse, his or her current or fonner domestic partner. an affiliate of the debtor, any copanncrship or joint
     venture of which debtor is or fom1erly was a general or limited partner, or member. or any corporation of which the debtor is a
     director, officer, or pc.rson in control, as follows: (Set fonh the complete number and tille of each such of prior proceeding,
     date filed, nature thereof, the Bankruptcy Judge and court to whom assigned. whether still pending and, if nor. the disposition
     thereof. If none, so indicate. Also, list any real proper,y included in Schedule NB that wa., filed with any such prior
     procccding(s).)

     None

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of
     1978 has previously been filed by or against the debtor or an affiliate of the debtor. or a general partner in the debtor, a relative
     of the general paru,er. general partner of, or person in conlJOI of the debtor. partne..ship in which the debtor is a general partner,
     general partner or the debtor. or person in control of the debtor as follows: (Set fonh the complete number and title of each
     such prior proceeding, date filed. nature of the proceeding. the Bankruptcy Judge and court to whom assigned. whether still
     pending and, if not, the disposition thereof. If none. so indicate. Also. list any real property included in Schedule AiB that wa.s
     filed with any such prior procccding(s).)

     None

3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliateS or subsidiaries. a director of the debtor. an officer of the
     debtor. a person in control of the debtor, a partnership in which the debtor is general partner. a general partner of the debtor. a
     relative of the general partner. director. officer, or person in control of the debtor. or any persons. flnns or corporations owning
     20% or more of its voting srock as follows: (Set forth the complete number and title of each such prior proceeding, date filed.
     nature of proceeding. the Bankruptcy Judge and court to whom assigned, whether still pending, and if not, the disposition
     thereof. If none. so indicate. Also. list any real property included in Schedule NB that was filed with any such prior
     proceeding(s).)

     None

4.   (If petit ioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has been
     filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior proceeding,
     date filed, nature of proceeding, the Bankruptcy Judge and court 10 whom assigned. whether still pending. and if noL the
     disposition thereof. If none, so indicate. Also, list any real propeny included in Schedule AIR that was filed with any such prior
     proceeding(s).)

     None

I declare, under penalty of perjury, that the foregoing is true and correct.

Executed at _T,_,o,,.rran=,,c:,:.e________ , California
                                                                               ~ q--- ~'"""'c<E=e="
                                                                              Signature of Debtor I Cesar Garcia
                                                                                                                               =-
Date:
                                                                              Signature of Debtor 2




                 This form is mandatory by Order of the Unhed States BanbuptC)' Court for the Central OiStrict ofCalifornia.

                                                      Page 1                   F 1015-2.1.STMT.RELATED.CASES
             Case 2:20-bk-11924-BR                          Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                      Desc
                                                            Main Document    Page 10 of 49
     Fill 111 th is 1nformat1on to 1dent1fy your case .

     Debtor 1              Cesar                                             Garcia
                           Fi'slName               MO::He Name               l.aQName

     Debtor 2
     (Spoose, ii filing)   Fm Name                 Mid<fleName               last Name

     United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

     Case number
     (if known)                                                                                                                  0    Check if this is an
                                                                                                                                      amended f~ing

 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                     12115

Be as complele and accurate as possible. If two manied people are filing together, both are equally responsible for supply Ing
correct information. FIii out all of your sc.hedukts first; then complete the lnfonnation on this form. tt you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



■#1-1              Summarize Your Assets

                                                                                                                                                Your assets
                                                                                                                                                Value o f what you own
1.      Schedule AIB: Prope,ty (Official Form 106A/B)

        la. Copy line 55, Total real estate, rrom Schedule A/6........................................ .                                                                     $0.00
                                                                                                                         ······························· -----'='-'---

        1b. Copy ina 62, Total personal property, from Schedule A/8,... .... .                                                                                   $16,120.00


        1c. Copy line 63, Total of alt property on Schedule A/8,.......... .                                                                                     $16,120.00


iii                Summarize Your Liabilities

                                                                                                                                                  Your liabilities
                                                                                                                                                  Amount you owe
2.     Schedule D: Creditors Who Have Claims Secured by Prope,ty (Official Form 1060)
       2a. Copy the total you listed in Column A. Amount of claim, at the bottom of the last page of Pan 1 of Schedule o .....                   - ----'$'-'1-'7-",6:..:6;.:2;;.;.0:..:0=-
3.     Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6a of Schedule E/F...................                                                    $0.00


       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .. ........................ ,.       + ____....,S;,:0c:.:.0:..:0:_

                                                                                                                  Your total liabilities                        $17,662.00                   I
iii                Summarize Your Income and Expenses

4.     Schedule I: Your Income (Official Fonn 1061)
       Copy your oombined monthly income from line 12 of Schedule 1........ .                                                                                        $900.00
                                                                                                           ····························...................... - ---'==cc..
5.     Schedu/eJ: Your Expenses (Official Fonn 106J)
       Copy your monthly expenses from line 22c of Schedule J ............. ................. .                                                                       $900.00




OfflCial Form 106Sum                    Summary of Your Assets and l iabilities and Certain Statlstleal Information                                                          page t
            Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                 Desc
                                                    Main Document    Page 11 of 49

Deblor 1        Cesar Garcia                                                                 Case number (d known) _ _ _ _ __ _ __ __


                  Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 137

     D      No. You have nothing to report on this part of the fonn. Check this box and submit this form to the court Mh your other sehedules.
     Ii!!   Yes

7.   \'/hat kind of debt do you have?

     Ii!!   Your debts are primarily ~umer debts. Ccnsumer debts are those i no.med by an individual primarily for a pe1$0nal ,
            family, or household purpose." 11 U.S.C. § 101(8~ Fin out lines 8-9g for slatistical purposes 28 U.S.C. § 159.
     D      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Ched( this box and s.-ubmit
            this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly lnco,,,., Copy your IOllll cunrent monthly income from
     Official Fonn 122A-1 Line 11 ; OR, Fonn 1228 Line 11; OR, Fonn 122C-1 line 14.                                                     $450.50

9.   Copy the following spe<,ial categories of clalms from Part 4, line 6 of Schedule EIF:


                                                                                                      Tollll claim

     From Part 4 on Schedule EIF, copy the following:


     9a. Domestic support obligations (Copy line 63.)                                                                $0.00


     9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.)                                        $0.00


     9c. Claims for death or personal iniury while you v.ere intoxicated. (Copy line Sc.)                            $0.00


     9d. Student loans. (Copy line 61.)                                                                              $0.00


     9e. Ob[igations arising out of a separation agreement or divorce that you did not report as                     $0.00
         priority claims. (Copy line 6g.)

     91.    Debts to pension or profit-sharing plans. and other similar debts. (Copy line Sh.)      + _____,$:.:.0·:.:.00=-

     9g. Total. Add lines 9a through 91.                                                                             $0.00




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statlstlcal lnlom,atlon                              page 2
              Case 2:20-bk-11924-BR                Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                       Desc
                                                   Main Document    Page 12 of 49
     Fill on this mformat,on to 1dent1fy your case and th,s filing

     Debtor 1          Cesar                                      Garcia
                       FntName              ModleName             1.a11Name

 Debtor 2
 (Spouse, ij filing)   Fir11 N...,,.        ModleName             laslName

 Untted States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Casa number
 (Hnown)                                                                                                              D     Check ij this is an
                                                                                                                            amended filing


Official Form 106NB
Schedule A/B: Property                                                                                                                                               12/15

In each category, separately list and describe items. List an asset only once. tf an asset fits in more than one category, list
the asset in the category where you think. ft fits best Be as comp~ and accurate as possible. If two married people are
filing together, both are equally NtSponslble f0< supplying corre<:t information. If more space is needed, attach a separate
sheet to thi:s form. On the top of any additiooaJ pages, write your narN and ease number (if known}. Answer every question.


                    Describe Each Residence, Building, land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, bulldlng, land, or slmllar property?
       ~ No.      Go to Part 2.



                                       =c~~                         ~=r'=-~~~.
       □      Yes. Where is the property?


2.     :::e,:,~:;:1~ haU:       ot               ";:,~1~ :!>;:;                      , '..i."".1.~i'lll.~~.......... ..........   + 1!.;;;;;;;;;;;;;;;;;;;;;;;;;s;;:o;;;.o;:o;:JI
■@f                 Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any whlcles, whether they are registered or not? lndude any vehides
you own that someone else drives. II yoo lease a vehicle, also report tt on Schedule G: ExeculOf)' Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehiclff, motorcyc,l es

       0      No
       li!J   Yos

3.1.                                              Who has an Interest In the property?          Do not deduct secured claims or exemptions. Put the
Make:                      Volkswagen             Check one.                                    amount of any secuied claims on Sc/Je<Jule D:
                      Jetta                     ~ Debtor 1 only
                                                                                                Cl8dil= Who Have Claims Secured by Property.
Model:
                     :::::.===--- - - - - □ Debtor 2 only                                 Current value of the                            Current value of the
Year:                 2 01 4
                                                D Debtor 1 and Debtor 2 only              entire property?                                portion you own?
Approximate mileage: 05..:0.:;
                           ,0:..:00:..::..._ __ □ At least one of tho debtors and another            $15,000.00                                           $15,000.00
Other information:
2014 Volkswagen Jetta (approx.                     □   Check ~ this is community property
50,000 miles)                                          (see ltlsttuctlons)




Official Form 106A/B                                           Seh<!dule A/8: Property                                                                               page 1
              Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                         Desc
                                                      Main Document    Page 13 of 49

 Debtor 1          Cesar Garcia                                                                 Case number (Wkn011<1) _ __ _ __ _ __ __


 4.    watercraft, aircraft, mot0t homes, A TVs and other recreational vehiclH, other vehicle$, and accessories
       Examples: Boats. trailers. motors., personal wateraaft, ftShing vessels. snowmobiles, motorcycle accessories
       1tJ    No




                                                           =~;~==r:::.~~.
       □ Yes


 s.   :!:'t!~;:;;:'~ofha"::;:::,~-;~;;.~'~                                                 2.'..i.ric·•·ll<fi~   -~.: .......... ....... .   ~ 1l.;;;===s;;1;;s~,o=oo;;.;;oo;;;J
■@•all              Describe You r Personal and Household Items

 Do you own or have any legal or equitable Interest in any       of   the following itams?                                                        Current value of the
                                                                                                                                                  portJon you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  daims or exemptions.
6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china. kitchenware
      ltJ    No
      O      Yes. Describe ....


7.    Electronics
      Examples: Televisions and radios; audO, video, stereo, and digital equipment oomputers, printers. scanners:
                music collections; ektctronic devices induding cell phones, cameras, media players, games
      O      No
      ltJ    Yes. Describe ..... , T-Moblle Phone, Dell lnsplrlon-l.ap top                                                                                        $500.00

8.                     of
      Collectibles value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures. or other a.rt ot>;ects:
                 stamp, coin, or baseball card eofledions: other coUections, memorabilia, collectiba&s
      1tJ    No
      O      Yes. Describe .....


9.    Equipment fo, sports and hobbies
      Examples: Spo,ts. photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs. skis;
                canoes and kayaks: carpentry tools; musical instruments
      1tJ    No
      O      Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles. sholguns, ammunition. and related equipment
      @      No
      O      Yes. Describe .....


11. Clothes
    Examples: Everyday clothes. furs. leather coats, designer wear. shoes, accessories
      O     No

      ltJ   Yes. Describe.....        P_e_rs_o_n_a_1_c_1o_th
                                   1...1                  _•_s_ __ __ _ _ __ __ __ __ __ _ _ ___, - ---..::S.;:;30"'0"'.0"'0c...

12. Jewelry
    Examples: Everyday jewelry, c:oswme jewelry, engagement rings. wedding rings, heirloom jewelry. watches, gems,
              gold, sitver
      1tJ No
      □ Yes.       Describe.....




Official Form 106A/B                                            Schedule A/B; Property                                                                               page2
                 Case 2:20-bk-11924-BR                                        Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                                                   Desc
                                                                              Main Document    Page 14 of 49

 Debtor 1              Cesar Garcia                                                                                                        Case number (if known) _ _ _ _ __ _ _ __ _

 13. Non-farm animals
     Examples: Dogs, cats. birds, horses
         liZ(    No
         □       Yes. Describe .....


 14. Arr, other personal and household !tams you did not already list. including arr, health ai ds you
     did not fist
         liZ(    No

         O       Yes. Give specific
                 information ............
                                              r--- - -- - -- - -- - - -- - -- - -- - -- - ---,


 1 s.   :::c'::.i~::":.~';'::! !1:~:::!'.'.'.'.'..:.~.~ ~:.l~~~~~-i-~-~-~:..~"1'.:.'.:.~.~-1,~~-~:. . . . . . . . +                                                                       LI  .;;:;;;;;;;;;;;;;;;;;;;;;s;;e;;o;;o::.o;;o=.JI
■@I                      Describe Your Financial Assets

 Do you own or haw arr, legal or equitable Interest in arr, of Iha following?                                                                                                                  Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not dedud secured
                                                                                                                                                                                               cialrns or exemptions..
16. cash
    E><arnpJes: Money you have in your wallet. in your home, in a safe deposit bo:x, al'KI on hand 'Mlen you file your
                petition
        □ No
        liZ( Yes.....................              ............................................ ...... ................................................... Cash: .... .....................                              $20.00
17. Deposits of money
    Examplss: Checking, savings, or other financial accounts; cenificate-S of deposit; shares in credit unions,
                           brokerage houses. and other similar institutions. If                           yet.I   have multiple accounts with the same
                           institution, list each.

        liZ( No
        O       Yes.......................... .                      Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts v.;th brokerage firms. money market aec:ounts
        liZ( No
        O       Yes.............................      lnslitution or issuer name:

19. Non-publicly traded stock and Interests in incorporated and unincorporated businesses. including
    an interest In an LLC, partnership, and Joint venture
        61f No
        O Yes.        Give specific
                information about
                lllem.........................       Name of entity:                                                                                         % of ow,ership;
20. Government and corporate bonds and other negotiable and non-negotlable Instruments
        Negotiable instrvm(lnts include personal checks, ca.shiers' checks, promissory notes. and money otders.
        Non-negodeble in.slroments are those you cannot transfer to someone by signing or delivering them.
        liZ( No
        O       Yes. Give specific
                information abollt
             them.......... ......... .......        Issuer name:




Offidal Form 106A/B                                                                            Schedule A/8: Property                                                                                                       paga 3
             Case 2:20-bk-11924-BR                                 Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                   Desc
                                                                   Main Document    Page 15 of 49

 Debtor 1           Cesar Garcia                                                                        Casenumber(~known) _ _ __ _ _ __ _ __

 21. Retirement or pension accounts
     Examples: Interests in IRA. ERISA, Keogh, 401 (k), 403(b), thrift savings accounts. or other pension o,
               profit-sharing plans
      61J    No
      O      Yes, List each
             account separately.                Type of account:       fns.titution name:
 22. Security cleposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric:, gas, water), tele=nmunk:ations
     companies, or others

      61J No
      □      Yes............ ................                       Institution name or individual:
 23. Annuities (A contract fOf a specific periodic payment of money to you, either for life or for a number of years)
     @No
      O      Yes. ... ......................     Issuer name and desaiption:
 24. Interests in an education IRA, In an account in a qualtfled ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(bX1), 529A(b), and 529(bX1).
      61J   No
      O     Yes...........................       lnstirution name and cle~tion. Separately file the records of any interests. 11 U.S.C. § 52 1(c)
 25. Trusts, equitable or future Interests in property (other than anything listed In line 1), and rights or
     powers exercisable for your benefit
     61J No
     O      Yes. Give specific
            information about them~---- - - - -- - -- - - - - -- - -- - - -- - - - '
 28. Patents, copyrights, traclemarlcs, trade secrets, and other Intellectual property;
     Examples: Internet domain names. websites, proceeds from royalties and licensing agreements
     1i1!   No
     O      Yes. Give specific
            i.nfonnation about them             L - - - - -- -- -- - -- - - -- - - -- - - -- - --'
27. licenses, franchises, and other general intangibles
    Examples; Building permits, exdusive licenses. cooperative association holdings, liquor licenses, professional licenses
     61J No
     O Yes.       Give specific
            info,mation about them L _ _ _ _ __ __ __ _ __ _ _ __ _ _ __ _ _ __ _ __J

Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not dedud secured
                                                                                                                                         d aims or exemptions.

28. Tax ntfunds owed to you

     61J No
     D      Yes. Give specific information
            about them, including ¥1hether
                                                       I                                                                       Federal:._ _ _ _ __ __



            :::;~d:;':rs~~-~-~~:~. . .                 L _ _ __ _ _ __ _ __ _ _ __ _ _ __ _ _ __ , :                                 ;




Official Form 106A/8                                                        Schedule A/B: Property                                                       page4
             Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                     Desc
                                                     Main Document    Page 16 of 49

 Debtor 1        Cesar Garcia                                                                  Case number (tt known) _ _ __ _ _ _ __ _ _

 29. Fami ly support
       Exsmp/6s: Past due or lump sum alimony, spousal support. child support, maintenance, divorce settlement. proPerty settlement
       611 No
       D Yes.      Give specific information                                                                 Alimony:

                                                                                                             Maintenance:

                                                                                                             Support:
                                                                                                             Oivo,ce settlement: _ _ _ _ _ _ __
            .__ _ __ _ _ __ _ __ _ _ _ __ __ _ _ _ __ __ _ _ ___,Property settlement _ _ _ _ _ _ __

 30. Other amounts someone owes you
     Examples: Unpaid wages, disabilily insurance payments., disability benefl1s, sick pay, v acation pay, ..,11<ers'
               oompensation, Social Security benefits; unpaid loans you made to someone else
      611   No
      D     Yes. Give specific information


31 . Interests I n Insurance policies
      Examples: Health, di$ability, or life insurance: health savings account (HSA): credit, hornecw.,'1er's, or renters insurance
      611 No
      □ Yes. Name the insurance
          company of each policy
          and list its value......... ....... Company name:                            Beneficiary:                          Surrender or refund value:
32. Arry interest in property that Is due you from someone who has died
      If you are the beneficiary of a living trust. expect proceeds from a life insurance policy, or are currently
      entitled to receive property because someone has died
      611   No
      D     Yes. Give specific Information


33. Claims against third parties, whether or not you have flied a lawsutt or made a demand for payment
      Examples: Accidents, empk)yment disputes. insurance claims, or rights to sue
      @ No
      D     Yes. Describe each claim.. ......


34. Other contingent and unUquidated claims of every nature. including countercla ims of the debtor a nd
      rights to set off claims
      611   No
      D     Yes. Oesctib8 each claim........


35. Arry ffnancial assets you did not al ready list
      611   No
      D     Yes. Give specific information


36.



               Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have arry legal or equitable Interest i n any business-related property?

      D     No. Go to Past 6.
      @ Yes. Goto Mne 38.




Official Form 106A/8                                            Schedule A/B: Property                                                          page 5
               Case 2:20-bk-11924-BR                  Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                      Main Document    Page 17 of 49

 Debtor 1            Cesar Garcia                                                              Ca.so number (if knOIM'l) _ __ _ __ _ _ _ __


                                                                                                                                 Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exempUOns.
 38. Accounts receivable or commissions you already earned

       fi'I    No
       O       Yes. Describe ..


 39. Office equipment, furnishings, and supplies
     Examples: Business-related computers. software. modems, printers, copiers. fax machines, rugs, telephones,
                desks, chairs, electronic devices
       611 No
       □ Yes. Oeseribe ..



 40. Machinery, fixtures, equipment, supplies you use in business, and t00,s of your trade

      □ No
      611
        Yes. Describe.. Miscellaneous tools, Grinder, polisher, drills, sockets                                                               $300.00

41. lnwntory

      fi'I    No
      O       Yes. Describe..


42. Interests In partnerships or joint ventures

      611     No
      O       Yes. Describe..... Name of entity:                                                           % of ownership:
43. Customer lists, mailing lists, or other compilations

      611     No
      O       Yes. Do your lists include personally Identifiable information (as defined in 11 U.S.C. § 101(41A))?
                     □ No
                     □ Yes. Oesaibe....


44. Any business-ntlatod property you did not already list

      fi'I    No
      □       Yes. Give specific information.


              '::i~~~1a;.";':,'!::;;",:';~:"::""'~~.5.'. '.~~'.~~~·~·~·~·~r..•.~~~.~~'..~.~. Y.'.'.'.'..~:' ............. + IL:====;;S;;J;;o;;o;;.o;;o;;JI
45.
      : :0


                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest In fanmland, list it in Part 1.

46. Do you own or have any legal or equitable interest In any farm- or commercial fishing-related property?
      611    No. Go to Part 7.
      O       Yes. Goto line 47.




Official Form 106AIB                                             Schedule A/8: Property                                                          page6
              Case 2:20-bk-11924-BR                      Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                            Desc
                                                         Main Document    Page 18 of 49

 Debtor 1          Cesar Garcia                                                                     Case number (if knovm) _ __ _ _ _ __ _ __


                                                                                                                                           Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           Claims or exemptions.
 47. Farm animals
     Examples: Llvestod<. poultry, famwais«I f,sh
       1tJ No
       O Yes....

 48.   Crops ➔lther        growing or harvested

       1tJ No
       D     Yes. Give specific
             information ........... .

 49. Fann and fishing equipment. Implements, machinery, fixtures, and tools of trade

       61J   No
       □ Yes ...


 SO. Farm and fishing supplies, ehemic-.als, and fNd

       1tJ No
       O Yes....

51 . Any farm- and commercial fishlng-<elated property you did not already list

       1tJ No
       O     Yes. Give specific




s2.    ::c:id
                              ~-:-----=--~=-:=:=--:::------=-----==--;:--:------------------~---------.
                    1:;~a~1:'~~ ~:".:..::':':!~. ~~:.~:.'.~~1".~;~9..•.~-~--~~~~. '.:'..~.~··Y·C>lJ·~~~---··. ········· + Ll.=;;;;;;;;;;;;;;;;;;;;~$::O:;.o:;o;;Jj
             information ................



                 Describe All Property You Own or Have an Interest In That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, count,y dub membership

       1tJ No
       O     Yes. Give specific infonnation.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................   +   I                 $0.00     I




Official Form 106A/8                                                Schedule A/8: Property                                                                page7
             Case 2:20-bk-11924-BR                                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                                       Desc
                                                                     Main Document    Page 19 of 49

Debtor 1          Cesar Garcia                                                                                               Case number (if known) _ _ _ _ _ __ _ _ __


■l•:N List the Totals of Each Part of th is Form
55. Part 1: Total real estate, line 2. .............................................................................................................................   +                             $0.00

56. Part 2: Total whicles, line 5                                                                                   $15,000.00

57. Part 3: Totat personal and household Items, line 15                                                                  $800.00

58. Part 4; Total financ-ial assets, line 36                                                                               $20.00

59. Part 5: Total buslnns-retatsd property, line 45                                                                      $300.00

60. Part 6: Total farm- and fishing-related p,operty, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

62. Total personal p<operty. Add lines 56 through 61..
                                                                                                  I = = =$=1=6·=120=                    I
                                                                                                                   .o=o:.... property total
                                                                                                                                            Copy personal
                                                                                                                                                                  + +·___$"-1'-'6,_,1'-=2"'-0."'0~0

63. Total of all property on Schedule A/8.                          Add line 55 + line 62...... .                                                  . ....................... LI.;;;;:=::::::s::1:::
                                                                                                                                                                                                 s ,::12=0=.o=o:.J




Official Form 106AIB                                                                 Schedule A/8: Property                                                                                           pages
              Case 2:20-bk-11924-BR                 Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                    Main Document    Page 20 of 49
     Fill m this mformat,on to 1dcnt,fy your case

     Debtor 1            Cesar                                     Garcia
                         F..,_ Name          Middle Name           la51 Name
     Debtor 2
     (Spouse, d filing) Fi>t Name            ModleName             LatlName

     United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA
                                                                                                                  O    Check d this is an
     Case number                                                                                                       amended fifing
     [Hnown)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                   04/19

Be as complete and ac;c.,rate as possible. If two married people are filing togethe<, both are equally responsible for supplying oorred information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the p,operty that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Patt 2 : Additional Page as necessa,y. On the top of any addltional pages.
write your name and case number (rf known).

For each item of property you claim as exempt, you must spe<:rfy the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim tile full lair marl<et value of the property being
exempted up to the amount of any applicable statutory limit Some exemptions--such as those for health aids. rights to
receive certain benefits, and tax•x.mpt retirement funds-may be unlimited in dollar amount However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


■#I~                Identify the Property You Claim as Exempt

1.      Which     set of exemptions an, you claiming?       Check one only, even if your spouse is filing with you.
        !ti   You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C . § 522(b)(3)
        O     You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.      For any property you list on Schedule AIB that you c:laim u exempt, fill In the Information below.

Brief descrlptlon of the property and line on            Current value of      Amount of tile               Specific laws that allow exemption
Schedule AIB that lists this property                    the portion you       exemption you claim
                                                         own
                                                         Copy the value from Check only one box for
                                                         Schedule Al8        each exemption


Brief descnption:                                              $500.00                                      C.C .P. § 703.140(b)(3)
                                                                               0            $500.00
T-Mobile Phone, Dell lnsplrlon-t.ap top
                                                                               □
                                                                                    100% of fair mar1<:et
                                                                                    value, up to any
line from Schedule AIB:           7
                                                                                    applicable statutory
                                                                                    limit

Brief description:                                             $300.00         0         $300.00            C.C.P. § 703.140(b)(3)
Personal Clothes                                                                    100% of fair market
                                                                               □    value, up to any
line from Schedule AIB:          11
                                                                                    applicable statuto,y
                                                                                    limit




3.     A re you claiming a homestead e xamptfon of more than $170.350?
       (Subject to adjustment on 4/01/22 and ever, 3 years after that for caS8S filed on or afte< the date of adj ustmenl)

       @      No
       O      Yes. Did you acquire the property oovered by the exemption wi1hin 1,215 days befo,e you filed this case?
              0     No
              □ Yes

Official Fonn 106C                                 Schedule C : The Pr0!)8rty You Claim as Exempt                                              page 1
            Case 2:20-bk-11924-BR                 Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                  Desc
                                                  Main Document    Page 21 of 49

 Debtor 1      Cesar Garcia                                                               Case number (d knO'Ml) _ __ _ _ _ __ _ __

 ■ijf.AI         Additional Page
 Brief description of the property and line on        Current value of    Amount of the                 Specific laws that allow exemption
 Schedul e AIB that lists this property               the portion you     exemption you claim
                                                      own
                                                      Ccpy the value from Check only one box for
                                                      Sc/Jedu/(1 AIB      each exemption
 Brief description:                                         $20.00                     $20.00
 Cash on Hand
                                                                          li1J                          C.C.P. § 703.140(b)(5)
                                                                                 100% of lair market
                                                                          □      value. up to any
 Line from Schedule AIB:    16
                                                                                 applicable SlaMory
                                                                                 limit

 Briel description:                                         $300.00       li1J        $300.00           C.C.P. § 703.1 40(b)(5)
Miscellaneous tools, Grinder, polisher,
drills, sockets                                                           □       100% of fa~ marlcel
                                                                                 value, up to any
line from Sc/Jedul(! AIB: 40                                                     applicable statutory
                                                                                 limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                           page 2
              Case 2:20-bk-11924-BR                       Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                          Main Document    Page 22 of 49
     Fi l l in this informat ion to 1dent1fy your case

     Debtor 1              Cesar                                           Garcia
                           FntName                Modl! Name               last Name

     Debl0<2
     (Spouse, if filing)   Fm Name                Middle Name              Last N.ame


     United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORN IA

  Case number
  (if known)                                                                                                            0   Ched< if this is an
                                                                                                                            amended filing

Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. tf more space is needed. copy the Addition.al Page, fill it out, number the entries. and attach It to this fonn.
On the top of any addJtional pages. wrtte your name and case number (if known).


1.      Do any creditors haw claims secured by your property?
        D     No. Ched< this bo• and submit this folTTl to the court with your other schedules. You have nothing else to report on this fo1TT1.
        6ZI   Yes. Fill in all of the information be~.


■#1-1                  List All Secured Claims

2.      List all secured c laims. If a creditor has more than one secured
        ciaim, list the creditor separataty for each d airn. If more than one
        creditor ha.s a particular claim. list the other creditors in Part 2. As
        much as possible, list the d aims in afphabetical on::Ser according to the
        creditor's name.
                                                                                             ~- ... .... .
                                                                                                  ., ,_..,II • ,.._
                                                                                             Qill-,A

                                                                                             DDIIIII.._. . 1111111
                                                                                                        7 IT
                                                                                                                    Qilllall8

                                                                                                                   .... ;; •
                                                                                                                                            011atC


                                                                                                                                            ...,,
G:;-i                                                Describe the property that
~                                                    secures the claim:                            $17,662.00               $15,000.00              $2,662.00
                                                  1 _ _ _ __ _ _ 2014 Volkswagen Jetta
.;:B.:.;rte:d:aaS;::.ec:::re=s.:.l.:C.:.;re:::d:::1.:.
Creail0t"1 name
P .0. Box 53087
NIXl'lber     Srreet

                                                     As of the da1e you file, the claim is: Check all that apply.
- - - - - - - - - - -- - - D                              Contingent
Phoenix      AZ 85072      D                              Unliquidated
City         Sta~ ZIP Code
                           D                              Disputed
Who owes the debt? Check one.                        Na1ure of lien. Check all that apply.
6ZI    Debtor 1 only
                                                     D An agreement you made (such as mortgage °' secured car IOan)
D Debtor 2 only
                                                     D Statutory lien (such as tax lien, mechanic's lien)
□ Debtor 1 and Debtor 2 only
                                                     D Judgment lien from a lawsu~
O Al least OM of the debtoB and another
                                                     6ZI Other (including a right to offset)
O      Check if this claim relates                        Auto
       to a community debt
Date debt was incurred          :2,:c0.:.;16:__ _ _ Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:
                                                                                         I         $171662.00
                                                                                                                    I
                                                                                         I                          I
If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                 $17,662.00

Official FolTTl 1060                           Schedule 0: Creditors Who Have Clai ms Secured by Property                                              page 1
              Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                        Desc
                                                      Main Document    Page 23 of 49
     F,11 ,n thi s inforrnat,on to 1dent1f y your case

     Debtor t           Cesar                                         Garcia
                        Fnt.Name               Middle Name

  Debtor 2
  (Spouse, tt filing) Fnt Name                 Mi1d'leName


  Untted States Bankruptcy Court for the: CENTRAL D IST . OF CALIFORNIA

  Case number
  (if known)                                                                                                         D    Check if this is an
                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15
Be as complete and accurate•• possible. Use Part 1 fa, credito,s w ith PRIORITY clai ms and Part 2 for creditors w ith NON PRIORITY
c laims. List the other party to any executory contracts Of unexpired leases that could result In a clai m. Also list executory contracts
on ScheduleA/8: Properly (Official Fo,m 106A/B) and on Sch<>dule G: Executo,y Co,,tracts and Unexpired Lenes (Official Fo,m 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need. fill It out, number the entries i n the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, w rite your name and case number ~f known).


■ii-I                List All of Your PRIORITY Unsecured Claims
1.      Do any creditors have priority unsecured c-lalms against you?
        611   No. Go to Part 2.
        □     Yes.

2.      List all of your priority unsecured claims. If a creditor has more than one prtority unsecured claim, list the creditor separately for each
        claim. For each claim listed, identify INhat type of claim it is. tf a claim has both priority and nonpriority amounts, list that claim here and
        show both priority and nonp riority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
        more space tS needed for priority unseaired claims, fl.II out the Continuation Page of Part 1. If more than one creditor holds a particular
        d aim, list the other creditors in P art 3.




                                                                                                                         -
        (For an explanation of each type of d aim, see the instructions ror this tom, in the instruction booklet
                                                                                                      T     ...          Pllalllf



Pnorry &eaws Name                  Last 4 digits of account number
_ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ 'Nhen was the debt incurred?
                s....
- -- - - - - - - - - - --                        - - - As of the date you flle, the claim is: Check all that apply.
                                                       □ Contingent
                                                          Unliquidated
City                        Stale
Who incurred the debt? Check one.
                                    z1PCooe                  B
                                                          Disputed

                                                             Type of PRIORITY unsecured claim :
□ Debtor 1 only                                              □ Domestic support obligations
□ Debtor 2 only                                              O   Taxes and certain other debts you awe the government
D Debtor 1 and Debtor 2 only                                 O   Claims IOl death or personal inj ury v,Me you were
□ Al least one of the d ebtois and another                       intoxicated
O      Check tf this claim i.s for a community debt          □ Other. Specify
Is the claim subject to offset?
       No
B      Yes




Official Form 106E/F                             Schedule EIF: CredltotS 1Mto Haw Unsecured Clalms                                                   pag e   t
           Case 2:20-bk-11924-BR                    Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                          Desc
                                                    Main Document    Page 24 of 49

Debtor 1      Cesar Garcia                                                                     Case number (d knc,.,.,) _ _ _ _ _ _ __ _ __




3.    Do any c redttors have nonprlorlty unsecured claims against you?
      (a   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      O    Yes

4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
     If a aeditor has more than one nonpriority unsecured claim. list the creditor separately for each ciaim. For each claim listed, identify what
     type of claim it is. Do not list claims already included in Part 1. If more th.an one eredrtor holds a particular d aim, li$t the other creditors in
     Part 3. If more space is needed for nonpriorily unsecured claims. fill ou1 the Continuation Page of Part 2,


                                                                                                                                             TCIIIICIIIIII


                                                          Last 4 digits of account number
~Non-p~.,.~..,~y~C~'8d=
                      llo(
                        =s~Name
                            = , - - - - -- - - - -
                                                          Vt1ien was the debt incurred?
Nunur                                                     As of lhe date you file, the claim is: Ched< all that apply.
                                                           0 Contingent
                                                           O Unliquidated
                                                           □ Disputed
C;,,,                          Sin     ZIP ~              Type of NONPRJORITY unsecured claim:
Who Incurred the debt? Check one.
                                                           □ Student loans
O Debtor 1 only                                            D   Obligations arising out of a separation agreement or divorce
□ Debtor 2 only
                                                               that you did not report as priority claims
D     Debtor I and Debtor 2 only
                                                          O    Debts to pension or profrt•sharing plans., and other similar debts
O     Al least one of the debtors and another
                                                          D    Other. Specify
□    Check if this claim is for a community debt
Is the claim subject to offset?
0 No
0 Yes




Official Fonn 106E/F                           Schedui<> E/F: Credttors IM>o Haw Unsecured Claims                                                   1)"902
            Case 2:20-bk-11924-BR                  Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                       Desc
                                                   Main Document    Page 25 of 49

 Debtor 1      Cesar Garcia                                                            Case number (if known) _ _ _ _ __ _ _ __ _

                Add the Amounts for Each Type of Unsecured Claim

 6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
      28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                              Total claim
Total claims      Sa. Domestic support obligations                                                  Sa.                     $0.00
fTom Part 1
                  Sb. Taxes and certain other debts you c:,we the gowmment                          Sb.                     $0.00

                  6c. Claims few death or personal injury while you were intoxicated                6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.       6d.   +                 $0.00

                  Se. Total. Add lines 6a lhrough 6d.                                               6d.
                                                                                                          I                 $0.00
                                                                                                                                    I
                                                                                                              Total claim
Total claims      61. Student loans                                                                                         $0.00
from Part 2
                  6g. Obligations arising out of a sepan,tion agreement or divorce                  6g.                     $0.00
                      that you did not report as priority clai ms

                  6h. Debts to pension or profit-sharing s>'ans, and other similar                  Sh.                     $0.00
                      debts

                  Si.   Other. Add au olher nonpriority unsecured claims. Write that amount here.   Si.   +                 $0.00
                                                                                                              - -- -==-
                  6j.   Total.   Add lines Sf lhrough Si.
                                                                                                          I ___ !
                                                                                                    Si- ...                 so_.oo...




Official Form 1OSE/F                          Schedule E/F: Creditors Ylho Have UnMCured Claims                                            page 3
               Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                       Desc
                                                       Main Document    Page 26 of 49
     F,11 ,n th,s information to ,dent,ly your case ·

     Debtor 1            Cesar                                        Garcia
                         FntName

     Debtor 2
     (Spouse. if filing) ,,.. Name              Mid~Name              Last Name


     Un~ed States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

  Case number
  (if known)                                                                                                         0    Check if this is an
                                                                                                                          amended filing

 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. ff two marrted people are filing together, both are equally responsible for supplying
correct information. If more space Is needed. copy the additional page, fill it out, number the entries, and attach it to thls page.
On the top of any addltJonal pa_g es, write your name and case number (if known).


1.      Do you have any exeeutory contracts°' unexpired leases?
        (i1    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        O      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

2.     List s.paratefy each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent. vehicle lease, cell phone). See the instructions for this form in the instrudion booklet for more examples of
       executory contracts and unexpired leases.

              Person or company with whom you have the contract or lease                  Stat& what the contract or l•ase Is for




Official Form 106G                              Schedule G: Executo,y Contnicts and Unexpired Leases                                               page 1
                Case 2:20-bk-11924-BR                  Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                          Desc
                                                       Main Document    Page 27 of 49
     Foll on this onformat,on to odentofy your case

     Debtor 1               Cesar                                      Garcia
                            First Name          MWleN:ame              List Name

     Debtor 2
     (Spouse, iffii ng) Fm Name                 Mi:tdle Name           l.891 Name


     Un~ed States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORN IA

 Case number
 (tt known)                                                                                                              0   Check tt lhis is an
                                                                                                                             amended filing



Official Form 106H
Sc hedule H: Your Codebtors                                                                                                                           12/15
Codebtors are people o, en!lties who are also liable lo, any debts you may have. Be as complete and accurata as possible. II
two married people are filing together, bolll are equally responsible for supplying correct information. II more space is
needed, copy lhe Additlonal Page, fill It out. and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case num~r (ff known). Answer every question.


1.     Do you have any eodebtors?           (tt you are fi6ng a joint ease. do not list either spouse as a codeb tor.)
        fi1J    No
        0       Yes

2.     Within the last 8 years, have you lived In a community property stata or terrltO<y? (Community property states and temtories
       include Arizona. Celrfomia, tdaho. Louisiana, Nevada, New Mexico, Puerto Rico. Tex:a&, Washington, and Wisconsin.)
        611     No. Go to line 3.
        O       Yes. Did your spouse, former spouse. or legal equivalent live with you at the time?
                O     No
                O     Yes
3.     In Column 1, list all of your codebtors. Do not Include your spouse as a codebtor if your spouse is filing w ith you. list the
       person shown in line 2 again as a codebtor only if that per:500 is a guarantor or cosigner. M ake sure you have list&d the
       creditO< on Schedule D (Official Form 1080), Schedule E/F (Official Form 106E/F), o, Schedule G (Official Form 106G). Use
       Schedule D, Schedule EIF, or Schedule G to fill out Column 2.

               ColurM t: Youreodebtor                                                               ColufTNJ 2: The creditor to whom you owe the debt

                                                                                                   Check au schedules that apply:




Official Form 106H                                               Schedule H : Your Codebtor.o                                                         page 1
             Case 2:20-bk-11924-BR                     Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                       Desc
                                                       Main Document    Page 28 of 49
     F,11 m this mformat,on to 1dent1fy your case

      Debtor 1               Cesar                                       Ga rcia
                             First Name           MWleName               Last Name
                                                                                                           Check ff this is:
      Debtor 2
      (Spou se, if filing)   First Name           Middle Name            last Name
                                                                                                           O    An amended filing

      United States Bankruptcy Coun for the:     CENTRAL DIST. OF CALIFORN IA                              O    A supplement showing postpetition
                                                                                                                cllapter 13 income as of the following date:
      Case number
      (if known)
                                                                                                                MM / 00 / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                             12/15
Be as complete an d accurate as poulble. II two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is Jiving with you,
Include Information about your spouse. If you are separated and your spouse ls not flllng with you, do not include information
about your spouse. If more space Is needed, attach a separate shefl to this form. On the top of any additional pages, write
your name and cau number (If known). Answ er every question.

■#1-1              Describe Employment
1.     F'ill in your employment
       information.                                              Debtor 1                                        Debtor 2 or non•filing spouse
       If you have more than one
       job, attach• sep;,rate page        Employment status      D      Employed                                  0     Employed
       with information about                                    621    Not employed                              0     Not employed
       additional employers.
                                          Occupation
       lndude parHime, seasonal,
       or self-employed wOfl<.            Employer's name

       Occupation may include             Employer's address
       student or homemaker, if it                               Number Snet                                     Number Street
       applies.




                                                                 Oily                       State   Z.,Cods      Cily                    State ZipC<>de

                                          How long employed there?


iii                Give Details About Monthly Income
Estimate monthly income as of the date you flle thls form. If you have nothing to report for any line. write SO in the s-pace. lnd ude your
non•filing spouse unless you are separated.
If you or your non-filing spouse have more than one empk>ye1. combine the information for all employers f0< that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1           For Debtor 2 or
                                                                                                                   non.fifing spouse

2.     Ust monthly gross wa_        , salary, and commissions (before all        2.                   $0.00
       payroll deductions). If not paid monthty, calculate what the monthly wage
       would be.
3.     Estimate and list monthly overtime pay.                                       3. +             $0.00

4.     C.lculate gross income. Add line 2 + line 3.                                  4.               $0.00
                                                                                                               II

Official Form 1061                                              Schedule I: Your Income                                                             page 1
             Case 2:20-bk-11924-BR                                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                        Desc
                                                                     Main Document    Page 29 of 49

 Debtor 1          Cesar Garcia                                                                                                     Case number (ff known)
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
       Copy line 4 here .................................................................................   +    4.                 $0.00
 5.    List all payroll deduetlons:
       5a. Tu, Medicare, and Social Security deductions                                                          Sa.                $0.00
       Sb. Mandatory contributions for retirement plans                                                          Sb.                $0.00
       Sc. Voluntary contributions for retirement plans                                                          Sc.                $0.00
       Sd. Required repayments of retirement fund loans                                                          5d.                $0.00
       5e. Insurance                                                                                             Se.                $0.00
       Sf. Domesdc support ob4igations                                                                          Sf.                 $0.00
       Sg. Unlondues                                                                                            5g.                 $0.00
       Sh. Other deduetlons.


 6.
             Specify:---- -Add--
      Add the payroll deductions.
                                     - -- - - --- 6.Sh.+
                               lines Sa+ Sb+ 5c + 5d + Se + 51 +
                                                                                                                          ----"$0:;·e:c00=-

      5g + Sh.
                                                                                                                                   $0.00
 7.   Calculate total monthly take-home pay.                           Subtract line 6 from ~ne 4.              7.                 $0.00
 8.    List all othe< income regularly received:
      Sa. Net Income from rental property and lrom operating a                                                  Ba.                $0.00
          business, protn.sion, or fann
             Attach a statement fo, each pr0perty and business shO'Mng
             gross receipts, ordinary and necessary business expenses, and
             the total monthly net income.
      Sb. Interest and dividends                                                                                Bb.                $0.00
      Sc. Family support payments that you, a non.filing spouse, or a                                           Sc.                $0.00
             dependent regularly receive
             lndude alimony, spousal support, child support, maintenance.
             divorce seWemenl and property settlement
      8d. Unemployment compensation                                                                             8d.                $0.00
      ae.    Social Security                                                                                    Se.                $0.00
      8f. Other govemment assistance that you regula.rty receiw
            Include cash assistance and the value (if known) or any non~
            cash assistance that you receive, sucl'I as food stamps
            (benefits under the Supplemental Nutrition Assistance Program)
            or housing subsidies.
            Specify: _ _ __ _ _ __ _ _ _ __ _ _ __ _ Bf.                                                                           $0.00
      8g. Pension or retirement Income                                                                          Bil,               $0.00
      Sh. Other monthly income.
          Specify: Family Support                                                                               Bh. +            $900.00
                                                                                                                       ,..=::::::::::::::=-,
9.    Add au other income. Add lines Sa + 8b + 8c + 8d + 8e +Sf + 8g + Sh.                                      9.             $900.00        1 1                   1
10. Calculate monthly Income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                10.
                                                                                                     +                 L=::::::$9=oo=.oo:::..JI L.:I= ==.JI=L..:I====S9=oo=.oo~
11 . Stale all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner. memb&rs of your household, your dependents, your roonvnates, and other
     friends or relatives.

      Do not include any a.mounts already included in lines 2-10 or amounts that are not aveilabte to pay expenses listed in Schedule J.
      Specify:
                                                                                                                                                             11 .   +   .....===so=.o=o:...,
12. Add the amount in the last column of line 10 to the amount in line 11 . The result is the combined monthly                                               12.               $900.00
      income. Write that amount on the Sunvnary of Your Assets and Uabiflties and Certain Statistical Information,
      tt it applies.                                                                                                                                                    Combined
                                                                                                                                                                        monthly income


      611   No.                I
13. Do you expect an increase or decrease within the year after you file this form?
                                 None.


      D Yes- Explain: L--- - -- - - - - - - -- - - -- - - - - - - - -- - - - - -----'
Official Form 1061                                                                  Schedule I: Your Income                                                                         page 2
                 Case 2:20-bk-11924-BR                       Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                        Desc
                                                             Main Document    Page 30 of 49
     Fill   in   this onformat,on to 1dent1fy your case
                                                                                                                            Chee!< if this is :
      Debtor 1                  Cesar                                                                                       □ An amended fiMng
                                First Name               MiddJeName                  1.a91Name
                                                                                                                            D     A supplement showi119 postpetiti<>n
      Debtor 2                                                                                                                    chapter 13 expenses as of lhe
      (Spouse, ij fili119)      FOtName                                                                                           following date:

      United States Bankruptcy Court for the:         CENTRAL DIST. OF CALIFORNIA                                                 MM / DD / YYYY
      Gase number
      (Hnown)

Official Form 106J
Schedule J : Your Expenses                                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are fl ling together, both are equalty ruponsit>te for supptying
correct information. If more space is needed, attach another sheet to this f0m1. On the top of any additional pages, write your
name and ease number (if known). Answer every question.

■iji-1                Describe Your Household
1.     Is this a Joint case?

        1i1J     No. Go to line 2.
        D        YeS- Does Debtor 2 live In a separate household?
                      0   No
                      D   Yes. Debtor 2 must file Official Form 106J-2. Expenses fo, Separate Household of Debtor 2.
2.     Do you have dependents?               0      No
       Do not list Debtor 1 and
                                             1i1J   Yes. Fill out lhis information         Dependent's relationship to                          Dependent's      Does dependent
                                                    for each dependent.................... _,,De=bt,,or::..,:1_,o,"-'De=bt:::or<:...:2, __ _ _ ,,a,.ge,,___ __   live with ~ou?
       Debto, 2.
                                                                                               son                                            10                 □     No

       Do not state the dependents·                                                                                                                              Iii   Yes

       names.                                                                                  son                                            3                  □     No
                                                                                                                                                                 Iii   Yes

                                                                                                                                                                 □     No

                                                                                                                                                                 □
                                                                                                                                                                       Yes

                                                                                                                                                                 □     No

                                                                                                                                                                 □
                                                                                                                                                                       Yes

                                                                                                                                                                 □     No

                                                                                                                                                                 □
                                                                                                                                                                       Yes
3.     Do your expenses include                       li1J   No
       expenses of people other than
                                                      D      Yes
       yourself and your dependents?



iii                  Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy flllng date unless you are using this fonn as a supplement in a Chapter 13 case
to report expens,es as of a date after the bankruptcy is fUed. tf this is a supplemental Schedule J, check the box at th• top of
the fo,m and fill in the applicable date.
Include expenses paid for with non--cash government assistance if you know the value of
such assistance and have included It on Schedule I: Your Income (Offlelal Form 1061.)                                                          Your expenses

4.     The rental or home ownership expenses for your residence.                                                                         4.                                  $0.00
       Include first mortgage payments and any rent for the ground or IOL
       tf not included in llne 4:

       4a. Real estate taxes                                                                                                             4a.
       4b. Property, h ~ r ' s, or renter's insurance                                                                                    4b.
       4C. Horne maintenance, repair, and upkeep expenses                                                                                4c.
       4d. Homeowner's association or condominium dues                                                                                   4d.




 Official Fonn 106J                                                     Schedule J: Your Expenses                                                                            page 1
             Case 2:20-bk-11924-BR                 Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                           Desc
                                                   Main Document    Page 31 of 49

 Debtor 1        Cesar Garcia                                                           Case number (If knO'Ml)
                                                                                                             Yourexpenses

 5.    Additional mortgage payments for your residence, such as home equity ~ ns                      5.
 6.    Utilities:

       6a. Electricity, heat, natural gas                                                             6a .                     $20.00
       6b. W aler, sewer, garbage eollection                                                          6b.
       6e. Telephone, cell phone, lntemel satellrte, and                                              6e.
           cable services
       6<1. Other. Specify: _ _ _ __ _ _ _ __ _ __ _ _ __ _ __ __                                     6d.

7.     Food and housekeeping s upplies                                                                7.                      5"00.00
8.     Childcare and children's education costs                                                       8.
9.    Clothing, laundry, and dry cleaning                                                             9.                       s20.00
10. Personal care products and services                                                               10.                     $150.00
11. Medical and dental expenses                                                                       11.
12. Transportation. Include gas, maintenanoe. bus or train                                            12.
    rare. Do not include car payments.                                                                                        $160.00
13. Entertainment. clubs, r.cr&ation, newspapers.,                                                   13.
    magazines, and books
14. Charitable contributions and rellglous donations                                                 14.
15. Insurance.
      Do not include insurance deducted from your pay or inc:fuded in lines 4 or 20.
      15a.   Life insurance                                                                          15a.
      1Sb. Heatth insurance                                                                          15b.
      15c.   Vehicle insurance                                                                       15c.                    $150.00
      15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not Include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.
17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                17a .
      t7b.   Car payments for Vehicle 2                                                              17b.
      17c.   Other. Specify: _ __ _ __ _ _ _ __ __ _ _ _ __ _ _ __ __                                17c.
      17d . Otller. Specify: _ _ _ _ __ _ _ __ _ _ __ __ _ _ _ _ __ __                               17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on l ine 5, Schedule I, Your Income (Offlclal Form 1061).


19. Other payments you make to support others who do not live with you.
      Specify:                                                                                       19.




 Officlal Form 106J                                         Schedule J: Your Expenses                                           page2
            Case 2:20-bk-11924-BR                 Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                         Desc
                                                  Main Document    Page 32 of 49

Debtor 1      Cesar Garcia                                                                     Case number (d known)

20. Other rul property oxpensas not included in lines 4 or S of this form or on
    Schedule I: Your Income.
                                                                                                             20a.
    20a.    Mortgages on other property
                                                                                                             20b.
    20b.    Real estate taxes

    20c.     Property, homeowner's, or rente(s insurance                                                     20c.

    20d. Maintenance, repair, and upkeep expenses                                                            20d.

    20e. Homeovmefs association or condominium dues                                                          20e.

                                                                                                             21 .    +
21. Other. Specify:
22. C..lculate your monthly expenses.

     22a. Add lines 4 through 21 .
                                                                                                             22a.          1900.00

     22b.    C09)' line 22 (monthly expenses for Debtor 2), Wany, from Official Form 106J•2.                 22b.

     22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.         1900.Q0


23. Calculate your monthly net income.
     23a.    C09Y line 12 (your combined monthly Income) from Schedule I.                                     23a.         1900.00

     23b. Copy your monthly expenses from line 22c above.                                                     23b.         1soo.oo
     23c.    Subtract your monthly expenses from your monthly income.                                                        10.00
             The result is your monthly net income.                                                           23c.

24. Do you expect an lncntase or decrease ln your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within U,e year or do you expect your mortgage
     payment to increase or decrease because of a modification to the terms of your mortgage?


     liZJ   No. r=--,--- - -- - - - - -- -- - -- -- - -- -- - - -- -- -- ~
     □      Yes.I Explain here:
                 . None.




                                                             Schedule J : Your Expensas                                         page3
   Official Form 106J



 -··---··....... ·--
              Case 2:20-bk-11924-BR             Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                  Desc
                                                Main Document    Page 33 of 49
    F,11 in this information to 1dent1fy your case

    Debtor 1              Cesar                                Garcia
                          Fnt Name                             Last Name

    Debtor 2
    (Spouse. if filing) First Name        MiodleNane           Last N.ame

    Unied States Bankl\lptcy Court for the: CENTRAL DIST. OF CALIFORNIA

    Case number
    (if known)                                                                                             O   Check if this is an
                                                                                                               amended filing

 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                    12/15

II two married people are filing together, bolh are equally responsible for supplyi ng corre<:t infonnatlon.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement.
conceaHng property, or obt.aining money or property by fraud in connection with a bankruptcy ease can result in fines up to
$250,000, or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



-                    SignBelow

       Did you pay or ag"'8 to pay someone who Is NOT an attonney to help you flll out bankruptcy forms?

       li1f   No

       O      Yes.    Name of person _ _ _ __ _ _ __ _ _ _ __ _ __ _ _ Attacll Bankruptcy Petition Pmparer's Notice,
                                                                       Dec/a,ation, an<JSignature (Official Form 119).




      Under penalty of perjury, I de<;lare that I have read the summary and schedules flied with this de<;laration and that they are
      true and correct



      X½m?:--- - ~                                          x _____________
           Cesar Garcia, Debtor 1                               Signature of Debtor 2

           Date      2 - 20---2,Q                               Date
                     MM / 00 / YYYY                                    MM / DD / YYYY




Official Form 1060ec                         Declaration About an Individual Oebto~• Schedules                                         page 1
            Case 2:20-bk-11924-BR                     Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                             Desc
                                                      Main Document    Page 34 of 49
 F,11 ,n this information to 1dent1fy your case

 Debtor 1              Cesa r                                      Garcia
                       FntName              Middle Name            Last Name


 Oebtor 2
 (Spoose, if filing) Fm Name                M'ddleName             LasaName


 Unijed States Bankruptcy Court for the: CEN TRAL DIST. OF CALIFORNIA

 Gase number                                                                                                         0     Ched< if this is an
 (i known)                                                                                                                 amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04119

Be as complete and accurate as possible. If two married people are fi li119 together, both are equally responsible for supplyi ng
correct Information. tf morw space ls nNded, attach a separate sheet to this form. On the top of any additional pages, w rite
your name and ea:&e number (tf known),, Answer every question.


■#1-1 Give Details About Your Marttal Status and Where You Lived Before

1.   'Mlat is your current marital status?
     □ Married
     611   Not married
2.   During the last 3 years, have you lived anywhere other than where you liw now?
     0     No
     0     Yes. Lis-tall of the places you lived in the last 3 years. Do not include 'A1\ere you live now.

                                                           Dates Debtor 1           Debtor 2:                                           Dates Debtor 2
           Debtor 1:
                                                           lived there                                                                  lived there
                                                                                    □ Same as Deblor 1                                  □ Same as Debtor 1


                                                           From     06/2015                                                             From
           1211 Torrance Blvd
           Numbet      Street                                                       Nu-         Su,,et
                                                           To       07/2019                                                             To



           Torrance                 Ca    90503
                                    State ZIP COCle                                                          State       ZIP Code
           Cly


3.   'Nithin the last 8 years, did you ever live with a spouse or legal equivalent i n a community property state or territory?
     (Community ptOp6lty states and territories include Arizona. California, Idaho, Louisiana. Nevada, New MextCO, Puerto Rico, Texas,
     Washington. and WlSconsin.)

     611No
      □ Yes. Make sure you fill out Schedule H: YourCc<febtors (Official Form 106H).




 Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy
              Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                    Desc
                                                      Main Document    Page 35 of 49

Debtor 1          Cesar Garcia                                                               Case number (~ known) _ _ _ __ _ __ _ __


■ ijf.-11          Explain the Sources of Your Income
4.   Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you r&eeived from ell jobs and all busines.ses. including part-time activities.
     If you are filing a joint case and you have income that you receive together, list rt Of'lly once under Debtor 1.


     ONo
     1i1f    Yes. Fil in the details.

                                                                                                         Dllilllrl

                                                     Sources of income           Gross income          Sources of income          Gross income
                                                     Ched< all that apply.       (before deductions    Check all that apply.      (before deductions
                                                                                 and exclusions                                   and exclusions


From January 1 of the current year until             1i1fWage$, convnissiOJ1$,              $104.00     owages. commissions,
                                                        bonuses, tip$                                      bonuses., tips
the date you filed for bankruptcy:
                                                     O Operating a business                             O Operating a business

For the last calendar year:                          (i:1Wages. commissions.              $2,346.00     □ Wages, oommissions.
                                                         bonuses, tips                                     bonuses. tips
(January 1 to December 31,         2019 )                                                               □ Operating a btJsiness
                                   '(VY'(
                                                     □ Operating a business



For the calendar year before that:                   0   Wages, commissions.             $13,376.00     O Wages, eo<nmissions.
                                                         bonuses, tips                                     bon uses. tips
(January 1 to December 31 ,        2018 )            O Operating a business                             O Operating a business
                                   Y'f'{'(

5.   Did you receive any other Income during this year or the two previous calendar years?
     lndude income regard~ of v.tiether that income is taxable. Examples of other income are alimony; chikS support; Social Security;
     unemployment; and other pub4ic benefit payments.: pensions; rental income; interest dividends; money collected from lawsuits; royalties;
     and gambling and lottery ..,.;:nnings. If you are in a joint case and you have income that you received together. tist it onty once under
     Oeblor 1.

     U st each source and the gross ineo,ne from each source separatety. Do not indude income that you listed In line 4.


      Ii!!   No
      □ Yes. Fill i:n the details.




                                             Statement of Financial Affai,. for Individuals Filing for Bankruptcy                                page2
 Official    Form 107
              Case 2:20-bk-11924-BR                     Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                        Main Document    Page 36 of 49

Debtor 1            Cesar Garcia                                                                Case number   rrt known)   _ _ _ __ _ _ __ _ _



                     List Certain Payments You Made Before You Flied for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

        O     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
                      "incurred by an individual primarily for a personal, family, or household pull)Ose.·

                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of S6,825• or more?

                     □ No.    Go to line 7.
                     □ Yes. Lisi below each creditor to wllom you paid a total of S6,825· or more in one or more payments and the
                            total amount you paid that creditor. Do not indude payments for domestic support obligations, such as
                               child support and alimony. Also, do not indude payments to an attorney for this bankruptcy ease.

                      • Subject to adjustment on 4/01122 and every 3 years after tllat for eases filed on or after the date of adjustment

        0     Yes.    Debtor 1 or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      0   No. Go to line 7.

                      O   Yes. List below each creditor to wllom you paid a total ol $600 or more and the total amount you paid that
                               etedito,. Do not include payments for domestic support obligations. such as child support and alimony.
                               Also. do not include payments to an attorney for this bankruptcy case.

7.      Wtthin 1 year before you flied for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        /fl.$id8rs include your relatives; any general partners; re-tatives of any general panners; partnerships of which you are a general partner,
        corporations of '-Nhk:h you are an offioer, director. person in control, or O'M'ler of 20% ot more of their voting securities; and any managing
        agenL including one for a business you operate as a sole proprietor. 11 U .S.C . § 101. Include payments fOf domestic support obligations
        such as child support and alimony.

        (ti   No
        O     Yes. List au payments to an insider.

 8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
        benefited an Insider?
        Include payments on debts guaranteed or cosigned by an insider.

         1iZJ No
         □ Yes. li$t all payments that benefited an Insider.


                      Identify Legal Actions, Repossessions, and Foreclosures
 9.      Within 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?
         List all such matters. including personal injury cases, small claims actions, divorces. collection suits, paternity actions. support or custody
         modifications, and contract disputes.

         1iZJ No
         O    Yes- Fill in the details.




                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 3
     Official Form 107
            Case 2:20-bk-11924-BR                      Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                           Desc
                                                       Main Document    Page 37 of 49

DeblO< 1         Cesar Garcia                                                               Case number (if knov,,,J _ _ __ _ __ __ __

10. Wilhin 1 year before you flied for bankruptcy, wu any of your property repossKSad, f0<e<:losad, garnished, attached,
    seized, or levied?
    Check all lhat apply and fill in the details below.

    1tf    No. Go to line 11.
     O     Yes. Fm in the information below.
11. Within 90 days bef0<9 you filed for bankruptcy, dl d any creditor, Including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

     ltf   No
     □ Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a c.ustodian. or another official?

     ltf   No
     □ Yes

■#f        #      List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     ltf No
     D Yes.       Fill in the details for each gift.

1'. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions w ith a total value of more than $600
     to any charity?


     @ No
     □ Yes. Fill in lhe details for each gift or contribution.


■#•-,I             List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

     ltf    No
      □ Yes. Fill in the details.




                                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                     page4
 Official Fo,m 107
           Case 2:20-bk-11924-BR                        Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                 Desc
                                                        Main Document    Page 38 of 49

                                                                                             Case number (if knOIMI) _ _ __ __ _ __ __
Debtor 1         Cesar Garcia


■#1-1             List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
      anyone you consulted about seeking bankruptcy or p111paring a bankruptcy petition?
      Include any attorneys. bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

      □ No
      1i1J Yes. Fill in the details.
                                                        Description and value of any property transferred        Date payment      Amount of
                                                                                                                 or transfer was   payment
Kalra Law Flnm                                          Legal Fees $800
;,p.,"""'",,;
         =w;;eho-"w~as:,.;P:;,old.,,....- -- - -- - -- Filing Fees $335.00                                       made

                                                                                                                      02/0312020       $850.00
23720 Arlington Avenue
Number     Street




Tomance                          CA        90501
Cty                              State     ZIP Code




Cesar Garcia
Person Who Mede the p ~ l Not You

17. Within 1 year before you filed for bankruptcy, dld you or anyone else acting on your behalf pay or transfer any property to
    anyone who p,omised to help you deal w ith y our credllonl or to make payments to your cl1tdltors?
      Do not inelude any payment or transfer that you listed on line 16.

      611 No
      D Yes.        Fill in the details.
18. W thin 2 years before you flied for bankruptcy, did you sell, trade. or otherwise transfer any property to anyone, other than
      property transferred in the Otdlnary course of your business or financial affairs?
      Include both outright transfers and transfers made a•• security (such as granting of a ~rily interest or mortgage on your property) .
      Do not inctude grfts and transfers that you have already listed on th~ statement


       1i1J No
       D   Yes. Fill in tM details,

 19. Within 10 years belo111 you flied fo, bankruptcy, did you transfer any p,operty to a se~-settled trust or s imilar device of which
     you are a beneficiary? (These are often called aMet•protection devices.)
       61J No
       D Yes..      Fill in the details.




                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 5
 Official Form 107
           Case 2:20-bk-11924-BR                  Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                   Desc
                                                  Main Document    Page 39 of 49

Debtor 1        Cesar Garcia
                                                                                           case number (if knO'Ml)   _ _ _ _ _ __ __ __


                 List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Ytffliln 1 year before you filed for bankruptcy,_.,. any financial accounts or instruments held in your name, or for your
    benefi~ closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit shares in banks, credit unions, brokerage
    houses, pension funds. cooperatives. associations, and other financial institutions.

     liJ   No
     □ Yes. Fil in the details.

21. Do you now have, or did you have within 1 year before you flied for bankruptcy, any safe deposit box or other depository
     for securities, cash, or other valuables?

     liJ   No
     0     Yes. Fill in the details.
22. Have you stored property In a storage unit or pl.ace other than your home within 1 year before you flied for bankruptcy?

     fil   No
     □ Yes. Fil in the details.

                 Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.

     1iJ   No
     □ Yes. Fill in the details.


                  Give Details About Environmental Information
 For the purpose of Part 10, the following definitions apply:

 ■ Environmental law means any federal, state, or local statute or regulation concerning pollution. contamination, releases of
    hazardous or toxic substance, wastes, or material Into the air. land. soil, surfac. water, groundwater, or other medium,
    Including statutes or regulations controlling the cleanup of theM substances. wastes, or material.
 ■ Site means any location, facility, or property as defined under any environment.al law, whether you now own, operate, or
   utilize It or used to own, operate, or utilize it, inc.l uding disposal sltas.

 ■ Hazardous material means anything an environmental law de-fines as a hazardous waste, hazardous substance, toxic
    substance, hazardous material, pollutant, contaminant. or similar Item.

 Report all notices, releases, and proceedings that you know a.bout. regardless of when they occurred.

 24. Has any governmental unit nollfied you that you may be liable or potentially liable under or In violation of an environmental
      law?

      1iJ No
      O Yes.      Fill in the details.
 25. Have you notified any governmental unit of any release of hazardous material?
      1iJ No
      □ Yes. Fill in the details.




                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page6
  Official Form 107
            Case 2:20-bk-11924-BR                     Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                          Desc
                                                      Main Document    Page 40 of 49

Debtor 1       Cesar Garcia                                                                  Case number (if kn.,...,) _ _ _ _ __ _ __ __

26. Have you been a party in any judicial or administratiw proceeding under any environmental laW? Include settiements and
    orders.

    @ No
    □      Yes. Fill in lhe details.

                 Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed fo, bankruptcy, did you own a busir>eu o, have any of 1he followi ng connections to any
    business?

            □ A sole proprietor or se~-employed in a trade, p,ofession, or olher activity. either fut~time or part-time
            □ A member of a limfted liability company (LLC) or limited liabi ity partnership (LLP)
            □ A partner in a partnership
            O   An officer, director, or managing executive of a corporation
            D   An owner of at least 5% of the voting or equity seeurides of a corporation

     !ti
       No. None of lhe above applies. Go to Part 12.
     □ Yes. Check al lhat apply above and fill in lhe details below for each b\Jsiness.

28. Within 2 years befo,e you flied fo, bankruptcy, did you give a financial statement to anyo,,e about your business? Incl ude
    all financial institutions, creditors, or other parties.

     0     No
     □     Yes. Fill in lhe details below.


■@•fj             Sign Below
I have read 1he answers on this Sraternenl of Rnancia/ Affairs and any attachments, and I deelant under penalty of perjury
that answers are true and correct. I understand that maki ng a false statement, concealing property, o, obtai ning mo,,ey o,
property tJ¥ fTaud In connection with a bankruptcy case can result In fines up to $250,000, o, imprisonment fo, up to 20 years,
or both. 18 U,S.C. ff 152, 1341 , 1519, and 3571 .



x(e;-.•                 ~                                     X
   Cesar Garcia, Debtor 1                                         SignaM e of Debtor 2

    Date     A -2.o - 2u                                          Date


 Did you attach additional pages to Your Statement of Rnanclal Affai rs for Indivi duals R/ing for Bankruptcy (Official Fonn 107)?

 !ti No
 □ Yes

 Did you pay o, agn,e to pay someone who is not an attorney to help you fill out bankruptcy fo,ms?

 !ti No
 □ Yes. Name of person _ _ _ __ _ _ _ __ __ _ _ __ _ _ _ __ Attach the Bankruptcy Petition Preparers Notice.
                                                            Declaration. and Signature (Official Form 119).




                                             Statement of Fi nancial Affairs for lndlvlduals Filing for Bankruptcy                    page 7
 Qff,cial Form 107
            Case 2:20-bk-11924-BR                    Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                    Desc
                                                     Main Document    Page 41 of 49
                                                                                             Check one box only as directed ,n th is
 Foll ,n this information to 1dent1fy your case
                                                                                             form and on Form 122A-1Supp
 Debtor 1            Cesar                                      Garcia
                     Fm.Name                 Mi)dle Name        l.a5I Name                  611 1. There is no presumption of abuse.
 Debtor 2                                                                                   D 2.The calculation to determine Wa presumption
 (Spouse, Wfiling) FRI Name                  Middle Name        Last Name                         of abuse applies v.411 be made under Chapter 7
                                                                                                  Means Test Calculation (Official Fonn 122A-2).
 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA                         D 3. The Means Test does not apply now because
                                                                                                  of qualified milita,y service but ii could apply
 Case number
 (ff known)                                                                                       later.

                                                                                             D    Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both an, equally responsi ble for bei ng
accurate. tf more space is needed, attach a separate sheet to this form. lnc:lude the line number to which the addltlonal
Information applies. On the top of any addltlonal pages, write your name and case number (if known). tf you believe that you
are exampled from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
militaoy service, complete and file Statement of Exemption from Presumption of Abuse Under§ 707(b)(2) (Official Form
122A-1Supp) with this form.


                 Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

     611    Not married. Fill out Column A, lines 2- t t .

     D      Married and your spouse Is filing with you. FiMout both Columns A and B, lines 2 -11 .

     D      Married and your spouse Is NOT filing with you. You and your spouse are:

            □ Living in the same household and are not legally separa12d. Fill out both Columns A and B, lines 2-11 .

            D    Living 5"parataly or are legally separated. Fill out Column A, i nes 2- 11 ; do not fill out Column B. By chocking this box, you
                 declare under penalty of pe~u,y that you and your spouse ore legally separated under nonbsnkn.iptcy law that applies or that you




                                                                                                                        ..
                 and your spouse are living apart for reasons that do not indude evading tho Means Test requiremenls. 11 U .S.C. § 707(b)(7)(B) .




                                                                                 IV'
                                                                         ,__;ls.I• I
                                                                                    .._.... I
                                                                                                 ....................
                                                                                                u!l'e•llll--..,..,_....
                                                                                                                      ,
                                                                                                  atw..9...._allt.,....... IIIJ._fW
                                                                                                            _........,,poll..
                                                                                                JI I , _ . _ _
                                                                             11   a,11._..,..,...   .,111 .......

                                                                                                                       B
                                                                                                               a.Mar2or


2.   Your gross wages. salaary, tips, bonuses, overtime, and commissions                             $0.00
     (before an payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse                         $0.00
     WColumn B Is filled in.

4.   All amounts from any source which are regularty paid for household                              $0.00
     expenses of you or your dependents, including child support. lnelude
     regular contributions from an unmarried partner, merrt>ers of your household,
     your dependents. parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not ineludo paymenls you listed
      on line 3 .




                                                  Chapter 7 Statement of Your Current Monthly Income                                             page 1
 Officia l Form 122A-1
             Case 2:20-bk-11924-BR                                        Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                    Desc
                                                                          Main Document    Page 42 of 49

                                                                                                                              Case number ~f known) _ _ __ _ __ __ __
Debtor 1         Cesar Garcia




5.     Net Income from operating a business, profession, or fa.rm

                                                               Debtor 1                          Debtor 2

       Gross recei:pts (before all                                       $450.50
       deductions)

       Ordinary and necessary operating                                       $0.00
       expenses                                                                                             Copy
        Net monthly income from a business, _                       _:$4
                                                                      c.:. :5c:0;.:;.5:::;0:..   _   _ _ __ here , .           - ~ $4
                                                                                                                                    _5_0_._50_
        profession, or farm

6.      Net Income from rental and other real property

                                                                Debt<>< 1                        Debtor 2

        Gross receipts (before all                                             $0.00
        deductions)

        Ordinary and necessary operating                                       $0.00
        expenses                                                                                          Copy
        Net monthly income from rental or                                      $0.00             _ __ _ _ here -. _ __                 $~0_.o_o_
        other real property


7.      lntere5t, dividends, and royal!Hls                                                                                             $0.00

8.      Unemployment compensation                                                                                                      $0.00

        Do not enter the amount if you contend that the amount reoeived was a
        benefit under the Social Seeurily Ad. Instead, list It here:                             ·················+
            For you ................................................ ............................. _ __$.:.0:..:·.:.00::...

            FOt'yoursPouse..... ............................... ........................... _ __ __

 9.     Pension or retirement Income. Do not include any amount received that                                                          $0,00
        was a benefit under the Social Securily Act.

 10. Income from all other &OUrces not listed above. Specify the source and
        amount. Do not include any benefits received under the Social Security Act.
        oc payments teeeived as a victim of a war etwne. a aime against humanity,
        or international or domestic terrorism. If necessary, list other sources on a
        separate page and put the total below.




                                                                                                                              + _ ___ _ + _____
         Total amounts from separate pages, if any.

 11, Calculate your total current monthty Income.
     A<ld lines 2 through 10 fo, each column.
     Then add the total for Column A to the total for Column 8.
                                                                                                                                     $450.50       1+II.====II =1........$4;;;5:;;;;0aa;.50~1
                                                                                                                                                                          Total current
                                                                                                                                                                          monthty income




                                                                     Ch<l.pter 7 Statement of Your Current Monthly Income                                                             page2
     Official Form t22A-1
            Case 2:20-bk-11924-BR                       Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                                                Desc
                                                        Main Document    Page 43 of 49

                                                                                                      case number (ii kn0'M'1) _ _ _ _ __ __ _ __
Debt0< 1      Cesar Garcia

                Determine Whether the Means Test Applies to You

12. Calculate your c urrent monthly income for the year. Follow these steps:

    12a.    Copy yourtolal current monthly income from line 11.... .............................. .................... Copy line 11 here            +     12a.     '  ====$4
                                                                                                                                                                   I -=   =5=0=.so::::JI
                                                                                                                                                                    X        12
            Multiply by 12 (the number of months in a year).

     12b.   The result is your annual inoome for this part of the form.
                                                                                                                                                           12b.           $5,'°6.00    I
13. Calculate the median family lnc0<0e that applies to you. Follow these steps:


     Fill in the state in v.tlich you live.                                 California


     Fin in the number of people in your household.                               3

     Fill in the median family income for your state and size of household .............. .            ........................... ··················· ..... 13.          $84,003.00   I
     To find a list of applicable median income amounts. go online using the link specified in the separate
     insttudions for thtS fonn. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

     14a.    Ii!!   Line 12b is less than or equal to line 13. On the top of page 1. check box 1, Thel8 is no p,esumpuon of abuse.
               Go to Part 3.
     14b.    □ line 12b is m0<e than line 13. On the top of page 1. ched< box 2, The presumption of abuse i s detennined by Fenn 122A·2.
               Go to Part 3 and fill out Form 122A-2.


■#Fil               Sign Below
       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments CS true and correct

                                                                                           x _ _ _ _________ _ _
       x G-..      e,,_-· a
         Cesar Garcia. Oebtoc 1                                                                Signature of Debtor 2


            Date    z-2C> - 2._C)                                                              Oate.....,.- -=-....,,,..,-,- - --
                     MM / 00 / YYYY                                                                    MM / 00 / YYYY

       If you checked line 14a, do NOT fill out 0< file Form 122A·2.

        If you checked line 14b, fill out Form 122A·2 and file ij with this form.




                                                     Chapter 7 Statement of Your Currnnt Monthly lnc0<0e                                                                          page3
 Official Form 122A·1
         Case 2:20-bk-11924-BR                  Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                Main Document    Page 44 of 49


Anomey or Pany name, Address. Teleph<)ne and FAA Nos.., State Bar           FOR COURT USE ONLY
No. & Email Address


Kalra Law Firm
Madhu Kalra 134312
23720 Arlington Avenue Ste 5
Torrance, CA 90501



(310) 325-9012 FAX (310) 534-0888
madhu.kalra@gmaile,,com""'"---- - - - - - - - - - -- -- -- -- -- -- --- - - - - -- --l
                                     UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

In re:                                                                     CASE NO:
                                                                           Chapter7

Cesar Garcia                                                                            DEBTOR'S ATTORNEY'S
                                                                                    DISCLOSURE OF COMPENSATION
                                                                                     ARRANGEMENT IN INDIVIDUAL
                                                                                          CHAPTER 7 CASES
                                                                                                [LBR 2090-1 (a)(3)]
    _ _ ____ _ _ ___ _ _ _ - -                          -----'D'-'ebto s

1. Compensation Arrangement. Pursuant to 11 U.S.C. § 329(a), FRBP2016(b), and LBR2090-1 (a)(3)and (4),
    I disclose that:
    a. I am the attorney for the Debtor.
    b. Compensation that was paid to me, within one year before the petition was filed, or was agreed to be paid to me,
         for services rendered or to be rendered on behalf of the Debtor in contemplation of or in connection with this
          bankruptcy case, is as follows:
          i. For legal services, I have agreed to accept □ an hourly rate of $             or a 611 flat fee of $800
                                                                                                                                     - ---
          ii.   611 Prior to filing this disclosure I received $800
                                                                   - ----
      iii. □ The balance due is $
                                - - --
2. Source of Compensation Paid Postpetition (Postpetition Compensation).

    a.    Already Paid The source(s) of the Postpetition Compensation paid to me was:
          □ Debtor(s)     □ Other (specify):
    b.    To be Paid The source(s) of the Postpetition Compensation to be paid to me is:
          □ Debtor(s)            □ Other (specify):

3. Sharing of Compensation Paid Postpetition.
   611 I have not agreed to share Postpetition Compensation with any other person unless they are members or regular
       associates of my law firm within the meaning of FRBP 9001(10).
   □ I have agreed to share Postpetition Compensation with other person or persons who are not members or
       regular
       associates of my law firm within the meaning of FRBP 9001 (10). Attached as ExhiM A is a copy of the
       agreement and a list of names of the people sharing in the Postpetition Compensation.




            This lonn is mandatocy. It has been app<oved lor use by Ille United States Banl<~ey Court lor the Central Olstricl ol Cal~omla.

                                                                      Page 1                                  F 2090-1.CH7.ATTY.COMP.DISCLSR
December 2015
           Case 2:20-bk-11924-BR                      Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                         Desc
                                                      Main Document    Page 45 of 49
4. Limited Scope of services. A limited scope of appearance is permitted under LBR 2090-1 (a)(3), unless otheiwise
   required by the presiding judge. In retum for the fee disclosed above, I have agreed to provide the required legal
   services indicated below in paragraph "a", and, if any are indicated, the additional services checked in paragraph "4.b".
     a.     Services required to be provided:
            i. Analysis of the Debtofs financial situation, and advice to the Debtor in determining whether to file a
                bankruptcy petition;
            ii. Preparation and filing of any petition, lists, schedules and statements and any other required case
                commencement documents; and
            iii. Representation of the Debtor at the initial § 341 (a) meeting of creditors.
     b.     D Additional legal services I wlll provide:
                   D   Any proceeding related to relief from stay motions.
            ii     D Any proceeding involving a objection to the Debtofs discharge pursuant to 11 U.S.C. § 727.
                   D Any proceeding to determine whether a specific debt is nondischargeable under 11 U.S.C. § 523.
                   D    Reaffirmation of a debt.
                   D    Any lien avoidance under 11 U.S.C. § 522(()
                   D    Other (specify):
                                              - - -- - -- - -- -- --
5. If in the Mure I agree to represent the Debtor in additional matters, I will complete and file the Attomey's Disclosure of
   Post petition Compensation, LBR form F 2016-1.4.ATTY.COMP.DISCLSR.

                                           DECLARATION OF ATTORNEY FOR THE DEBTOR
             I declare under penalty of perjury that the foregoing is a complete statement of any agreement or
    arrangement for payment to me for representation of the Debtor in this bankruptcy case




                                               Signature of attorney for the Debtor
                                               Madhu Kalra
                                               Printed name of attorney
                                               Katra Law Firm
                                               Printed name of law firm


                                                        DECLARATION OF THE DEBTOR
              I /we declare under penalty of perjury that my attorney has explained to me/us the limited scope of
    representation as outlined above. I/we understand that I/we have paid or agreed to pay solely for the required
    services listed in paragraph 4a, and the additional services (if any) that are checked off in paragraph 4b above,
    and that I/we am representing myself/ourselves for any other proceedings unless a new agreement is reached
    with an attorney.

          Date:     2-20.-20                                               Date:

          ~ < ,-..-         ,~--=-
          Signature of Debtor 1                                            Signature of Debtor 2

I         ~Garcia
                                                                           Printed name of Debtor 2
 ~ name of Debtor                         1




                 This fonn is mandatory. It has been app,oved for use t:,y the Unijed States Bankruptcy coun for the Central District of California.

                                                                             Page2                                    F 2090-1.CH7 .A TTY .COMP.DISCLSR
 December 2015
            Case 2:20-bk-11924-BR                   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                      Desc
                                                    Main Document    Page 46 of 49
 Fill   in this information to 1dent1fy your case.

 Debtor 1             Cesar                                         Garcia
                      First.Name           Micldle Name             Last Name

 Debto, 2
 (Spouse, if filing) Fm Name               Middle Name              Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number                                                                                                                  0    Check if this 1$ an
 (Onown)                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                   12/15


If you are an individual filing under chapter 7, you must fill out this form if:

■    creditors have claims s-ecured by your p(Operty. or

■ you have lea&ed personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is ear11er. unlen the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the fonn.

If two married people am filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. tf mont space is nffded, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (If known).


• • • • List Your Creditors Who Hold Secured Claims
1.      For any creditors that you lis1ed In Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 1060),
        fill in the Information below.

        Identify the creditor and the property that is collateral          \M\at do you i ntend to do with the          Did you c laim the property
                                                                           property that secures a debt?                as exempt on Schedule C?

        Creditors        Brldgecrest Credit                                  @ Surrender the property.                   □ No
        name:                                                                O   Retain the p,operty and redeem il       □   Yes

        Description of   2014 Volkswagen      Jetta
                                                                             O   Retain the property and enter into a
                                                                                 Rea/firm8tion Agreement.
        property                                                             O   Retain the property and [explain):
        securing debt:




iii                 List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill i n the information below. Do not list real ntate leases. Unexpired leases are leases that are still in effec:t; the lease period has not
 yet ended. You may assume an unexpln,d persoNI.I property lease if the trustee does notsssume it. 11 u.s.c. § 365(p)(2).

        Describe your unexpired personal property leases
                                                                                                                        v.nnthis lease be assumed?

        None.




                                             Statement of Intention for Individuals Filing Under Chapter 7                                        page 1
 Official Form 108
            Case 2:20-bk-11924-BR               Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                               Desc
                                                Main Document    Page 47 of 49

                                                                                    Case number(~ knov,n) _ _ __ __ __ __ _
Debtor 1      Cesar Garcia

■@Ill           Sign Below

    Under penalty of perjury, I declare that I haw Indicated my Intention about any property of my estate that secures a debt and
    personal property that is subject to an unexpired lease.
                                                      x _____________
X   LCJ~ ~ - - - -
    Cesar Garcia, Debtor 1                               Signal\Jre of Debtor 2

     Dale   2 -2<9 • 2 0                                 Dale
            MM / DD / YYYY                                      MM / 0D / YYYY




                                          Statement of Intention fo, Individuals Filing Under Chapter 7                             page 2
    Official Form 108
         Case 2:20-bk-11924-BR              Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36                                  Desc
                                            Main Document    Page 48 of 49

Attorney o, Party name, Address, Telephone and Fax N-r&. and          FOR COURT USE ONLY
California State Bar No. & Email Address

Kalra Law Finn
Madhu Kalra 134312
23720 Arlington Avenue Ste 5
Torrance, CA 90501


(310) 325-9012 FAX (310) 534-0888
madhu.kalra@gmail.com

□    Debtor(s) appearing without attorney
li1I Attorney for Debtor
                                    UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVlSION

In re:
                                                                       CASE NO:
Cesar Garcia
                                                                       Chapter7




                                                                                VERIFICATION OF MASTER
                                                                               MAILING LIST OF CREDITORS
                                                                                     [LBR 1007-1(al] _ ___ __


                                                          Debtor(s)




Pursuant to LBR 1007-1 (a) , the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury
that the master mailing list of creditors filed in this bankruptcy case, consisting of
_ _ _ sheet(s) is complete, correct, and consistent with the Debtor's schedules and I/we assume all
responsibility for errors and omissions.

Date:      2 -Z &- ? C2
                                                                      Signature of Debtor 1
Date:
                                                                      S~~~               ebtor 2 Ooint debtor) (if applicable)

                                                                      Signature of Attorney for Debtor (if applicable)




           Thi$ lorn, is optional. It has been app,oved ror use in the United Slates Bankruptcy COi-' ror the central OistJict or California
Decem1>er201s                                                                                    F 1007-1.MAILING.LIST.VERIFICATION
Case 2:20-bk-11924-BR   Doc 1 Filed 02/21/20 Entered 02/21/20 15:30:36   Desc
                        Main Document    Page 49 of 49
